As filed with the Securities and Exchange Commission on March 10, 2011 Registration Statement No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Sionix Corporation (Exact name of registrant as specified in its charter) Nevada 87-0428526 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 914 Westwood Blvd., Box 801 Los Angeles, California 90024 (704) 971-8400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) James R. Currier Chief Executive Officer Sionix Corporation 914 Westwood Blvd., Box 801 Los Angeles, California 90024 (704) 971-8400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Kevin Friedmann, Esq. RICHARDSON & PATEL LLP 750 Third Avenue, 9th Floor New York, New York 10017 (212) 561-5559 Edgar D. Park, Esq. RICHARDSON & PATEL LLP 10900 Wilshire Boulevard, Suite 500 Los Angeles, CA 90024 (310) 208-1182 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ CALCULATION OF REGISTRATION FEE TitleofEachClassof SecuritiestobeRegistered Amountto be Registered Proposed Maximum PerShare OfferingPrice Proposed Maximum Aggregate Offering Price Amountof Registration Fee Common stock, $0.001 par value per share $ $ $ Common stock, $0.001 par value per share (issuable upon exercise of common stock purchase warrants) $ $ $ Common stock, $0.001 par value per share (issuable upon exercise of common stock purchase warrants) $ $ $ Total $ Pursuant to Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement shall be deemed to cover additional securities (i) to be offered or issued in connection with any provision of any securities purported to be registered hereby to be offered pursuant to terms which provide for a change in the amount of securities being offered or issued to prevent dilution resulting from stock splits, stock dividends, or similar transactions and (ii) of the same class as the securities covered by this registration statement issued or issuable prior to completion of the distribution of the securities covered by this registration statement as a result of a split of, or a stock dividend on, the registered securities. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) of the Securities Act based upon the average of the high and low prices of the common stock of the Registrant as reported on the Over-the-Counter Bulletin Board on March 3, 2011. Warrants issued to a placement agent, calculated in accordance with Rule 457(g) under the Securities Act on the basis of an exercise price of $0.06 per share. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SECTION 8(A), MAY DETERMINE. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated March 10, 2011 PROSPECTUS SIONIX CORPORATION 33,024,994 Shares of Common Stock This prospectus covers the resale by the selling shareholders named on page 43 of up to 33,024,994 shares of our common stock which include: ● 20,599,997 shares of common stock sold pursuant to Securities Purchase Agreements dated August 3, 2010 through December 13, 2010; ● 10,299,997 shares of common stock underlying common stock purchase warrants issued to the purchasers of shares of common stock; and ● 2,125,000 shares of common stock underlying common stock purchase warrants issued to a registered broker dealer for placement agent services related to the sale of common stock. These securities will be offered for sale from time to time by the selling security holders identified in this prospectus in accordance with the terms described in the section of this prospectus entitled “Plan of Distribution.”We will not receive any of the proceeds from the sale of the common stock by the selling security holders. Our common stock is quoted by the Over-the-Counter Bulletin Board under the symbol “SINX.”On March 3, 2011, the closing price per share of our common stock was $0.042. We have already received the proceeds from the sale of these shares.During the period August 3, 2010 and December 13, 2010 we received a total of $1,236,000 and paid out $135,000 in cash fees to the placement agent for such funding. We may receive up to $1,873,500 to the extent the warrants are exercised for cash.If some or all of the warrants are exercised for cash, the money we receive will be used for general corporate purposes, including working capital requirements.We will pay all expenses incurred in connection with the offering described in this prospectus, with the exception of the brokerage expenses, fees, discounts and commissions which will all be paid by the selling shareholders.Our common stock and warrants are more fully described in the section of this prospectus titled “Description of Securities.” AN INVESTMENT IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. You should rely only on the information contained in this prospectus to make your investment decision.We have not authorized anyone to provide you with different information.This prospectus may be used only where it is legal to sell these securities.You should not assume that the information in this prospectus is accurate as of any date other than the date on the front page of this prospectus. The following table of contents has been designed to help you find important information contained in this prospectus. We encourage you to read the entire prospectus carefully. The date of this prospectus is March , 2011 No offers to sell are made, nor are offers sought, to buy these securities in any jurisdiction in which the offer or sale is not permitted.The reader should assume that the information contained in this prospectus is accurate as of the date on the cover page of this prospectus only.Our business, financial condition, results of operations, and prospectus may have changed since that date. Table of Contents Prospectus Summary 1 Risk Factors 4 Special Note Regarding Forward-Looking Statements 11 Market for Common Equity and Related Shareholder Matters 12 Description of Business 13 Management’s Discussion and Analysis or Plan of Operation 26 Directors, Executive Officers, Promoters and Control Persons 35 Executive Compensation 37 Certain Relationships and Related Transactions 41 Selling Shareholders 42 Plan of Distribution 46 Security Ownership of Certain Beneficial Owners and Management 48 Description of Securities 49 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 51 Where You Can Find More Information 52 Experts 52 Legal Matters and Interests of Named Experts 52 Financial Information F-1 Prospectus Summary This summary provides a brief overview of the key aspects of our business and our securities.The reader should read the entire prospectus carefully, especially the risks of investing in our common stock discussed under “Risk Factors.” Some of the statements contained in this prospectus, including statements under “Summary” and “Risk Factors” as well as those noted in the documents incorporated herein by reference, are forward-looking statements and may involve a number of risks and uncertainties.We note that our actual results and future events may differ significantly based upon a number of factors.The reader should not put undue reliance on the forward-looking statements in this document, which speak only as of the date on the cover of this prospectus. References to “we,” “our,” “us,” the “Company,” the “registrant,” or “Sionix” refer to Sionix Corporation, a Nevada corporation. Our Business Sionix designs, develops, markets and sells turnkey stand-alone water management and treatment systems intended for use in several industries including the oil and gas, mining, agriculture, commercial, municipal (both potable and wastewater), industry (both make-up water and wastewater), energy production and emergency response sectors.We were initially incorporated in Utah in 1996 and reincorporated into Nevada in 2003.For mailing purposes our offices are located at 914 Westwood Blvd., Box 801, Los Angeles, California 90405.Our telephone number is (704) 971-8400, and our website is www.sionix.com. We have developed advanced water treatment technology for public and private recycling and reuse, wastewater treatment systems, as well as industrial and agricultural systems.We have initially targeted (1) small to medium public and private water districts that provide communities with drinking water or sewage treatment service and (2) water reclamation systems of commercial-industrial clients that create and dispose of contaminated wastewater. Dissolved air flotation, or DAF, has been used in water and wastewater treatment for more than eighty years, primarily in Europe.Sionix has made significant improvements on this pre-existing technology relating to the size and cohesiveness of the air bubbles, and various patent applications on these improvements are expected to be filed shortly. We believe that our improved DAF technology achieves substantial efficiencies over the current state of the art.Sionix Mobile Water Treatment System ("MWTS"), employing its improved DAF technology, remove more than 99.95 percent of the organic, and most inorganic, particles in water, and eliminate microbial contaminants such as cryptosporidium and giardia lamblia.Our MWTS are self-contained water treatment systems that utilize ordinary air, with minimal chemical flocculent aids.Our MWTS may be used as a stand-alone solution or as a pre-treatment process. Sionix provides practical and economic water treatment solutions to problems caused by pollution and toxic chemicals that seriously threaten public health and the environment.Sionix MWTS significantly reduce the risk of bacterial or parasitic contamination, particularly cryptosporidium, giardia, and E. coli, with minimal disinfectant by-products.Many pathogens are water borne and are simple organisms with a slightly positive conductivity that respond to the slightly negative conductivity of the proprietary micron size bubbles generated in the DAF component of the Company’s MWTS.Flocculating the pathogens to the bubbles effectively removes the pathogens from suspension and floats them to the surface where they are removed by a skimming device and captured in a waste tank. The MWTS is designed for quick installation, easy access for simple maintenance and are cost-effective for even the smallest water utilities or commercial applications. Our technology enables water recycling and treatment for public water treatment plants, sewage treatment plants (both animal and human), water reclamation facilities, emergency water systems for floods, earthquakes and other natural disasters, and various other potential applications. 1 The MWTS occupies a small footprint, is modular, self-contained and portable.We are capable of customizing each installation with treatment and filtration options appropriate for the user.The entire MWTS is built into one or two standard forty-foot ISO-standard transportable containers, making it easy to move by truck, train, plane, helicopter, or ship.Standard configuration includes a control and testing laboratory located in the rear of the DAF container.The addition of a generator module makes the system self-powered.The customer can operate and control the entire system from a remote site via satellite or cellular communications.We plan to offer a comprehensive service and maintenance program (which will be part of all equipment leases), and each component of a delivered MWTS would be upgradeable at the option of the customer. Our standard MWTS produces 280 gallons of post-DAF treated water per minute (about 403,200 gallons per day).If additional reverse osmosis treatment is required to produce potable water, output is generally diminished dependent upon salinity and Total Dissolved Solids (or “TDS”) of the pre-treated water.Per capita usage of water in the United States is among the highest in the world.Multiple MWTS can be ganged together for increased capacity. Our target and potential customers include oil and gas producers and drillers, agribusiness, food and beverage producers, health care institutions, wastewater and sewage treatment facilities, governments of developing countries, emergency relief organizations, and desalination operators. Risks Related to Our Business Our business is subject to a number of risks.You should be aware of these risks before making an investment decision.These risks are discussed more fully in the section of this prospectus titled “Risk Factors.” Information Regarding our Capitalization As February 18, 2011, we had 226,432,927 shares of common stock issued and outstanding.As of that date we also had issued and outstanding the following securities convertible into or exercisable for our common stock: · $1,487,583 in principal amount of our 10% Convertible Promissory Notes issued pursuant to various Securities Purchase Agreements dated from October 25, 2006 to January 14, 2010, which have not yet been converted into shares of our common stock; based on an estimated conversion price of $0.15 per share, the principal amount of these notes would be convertible into 9,917,220 shares of our common stock. · $56,616 in principal amount of our 10% Promissory Notes issued pursuant to various Securities Purchase Agreements dated from October 25, 2006 to January 14, 2010, which have not yet been converted into shares of our common stock; based on an estimated conversion price of $0.15 per share, the principal amount of these notes would be convertible into 377,400 shares of our common stock. The stated conversion rates range from $0.15 to $0.25. · $175,000 in principal amount of our 10% Convertible Promissory Notes issued pursuant to Convertible Notes dated from April 28, 2010 to January 11, 2011, of which $90,000 has been converted into 3,597,932 shares of our common stock; the conversion price of the remaining notes that are outstanding is based on the market value at the time of conversion, and based on a estimated $0.042 per share market value, the principal amount these notes would be convertible into approximately an additional 3.4 million shares of our common stock. The actual amount of shares issued in full satisfaction of this obligation could vary. 2 · Warrants for the purchase of up to 75,413,818 shares of common stock at an average exercise price of $0.18 per share. · Options for the purchase of up to 26,791,316 shares of common stock at an average exercise price of $0.12 per share. 2010 Private Placement Common Shares From August 3, 2010 to December 13, 2010, we completed the sale of 20,599,997 shares of common stock to various accredited investors for an aggregate purchase price of $1,236,000 (the “2010 Private Placement”).We paid $122,500 in fees to our placement agent, NYPPEX, LLC (“NYPPEX”), a New York based securities firm specializing in secondary private market advisory, execution, processing and research services, for placement agent services related to the 2010 Private Placement, and reimbursed them for $12,500 in legal fees incurred by them.Of the remaining proceeds, we will use or are using the net proceeds of $1,108,400 for general working capital. Pursuant to the terms of the Securities Purchase Agreement in the 2010 Private Placement, the investors have demand registration rights with respect to the securities they acquired. Investor Warrants The Company issued warrants with an exercise price of $0.17 related to the 2010 Private Placement. The warrants are valid for a period of 5-years from the date of issue, and contain customary cashless exercise provisions. The Company issued warrants for the purchase of a total of 10,299,997 shares of common stock to investors in conjunction with the transaction. Placement Agent Warrant In conjunction with the 2010 Private Placement, and in addition to a fee of $122,500 paid to NYPPEX, we issued a warrant for the purchase of 2,125,000 shares of common stock to NYPPEX for their services as placement agent. This warrant (the “Placement Agent Warrant”) is exercisable at $0.06 per share and contains customary provisions included cashless exercise.The warrant is exercisable for 5 years from the date of issue.There were no underwriting discounts or other commissions paid in conjunction with the 2010 Private Placement other than as disclosed above. Use of Proceeds We received an aggregate amount of $1,236,000 in our 2010 Private Placement, of which we will use net proceeds of $1,108,400 for general working capital, after deduction of $122,500 in fees to NYPPEX for their placement agent services related to the transaction.We may also receive up to $1,873,500 upon exercise of warrants for cash, the underlying shares of which are included in the registration statement of which this prospectus is a part.If received, these funds will be used for general corporate purposes, including working capital requirements.With the exception of any brokerage fees and commissions which are the obligation of the selling shareholders, we are responsible for the fees, costs and expenses of this offering which are estimated to be $40,194, inclusive of our legal and accounting fees, printing costs and filing and other miscellaneous fees and expenses. 3 Securities Being Registered We are registering 33,024,994 shares of our common stock for sale by the selling shareholders identified in the section of this prospectus titled “Selling Shareholders,” issued to them in the 2010 Private Placement. These shares consist of the following: · 20,599,997 shares of common stock sold pursuant to Securities Purchase Agreements dated August 3, 2010 through December 13, 2010; · 10,299,997 shares of common stock underlying common stock purchase warrants issued to the purchasers of shares of common stock; and · 2,125,000 shares of common stock underlying common stock purchase warrants issued to a registered broker dealer for placement agent services related to the sale of common stock. The shares of common stock offered under this prospectus may be sold by the selling shareholders on the public market, in negotiated transactions with a broker-dealer or market maker as principal or agent, or in privately negotiated transactions not involving a broker or dealer.Information regarding the times and manner in which the shares of common stock offered under this prospectus may be offered and sold is provided in the sections of this prospectus entitled “Plan of Distribution.”We will not receive any of the proceeds from those sales.The registration of the shares of common stock offered under this prospectus does not necessarily mean that any of these shares will ultimately be offered or sold by the selling shareholders. Additional information regarding our issued and outstanding securities may be found in the section of this prospectus titled “Description of Securities.” Corporate Information Our principal executive office is located at 914 Westwood Blvd., Box 801, Los Angeles, California 90024. Our telephone number is (704) 971-8400. Our web address is www.sionix.com.Information included on our website is not part of this prospectus. Copies of our annual reports on Form 10-K and quarterly reports on Form 10-Q, current reports on Form 8-K and amendments can be found on our website.Also, upon request in writing mailed to the Secretary of the Company, we will furnish an electronic version of these items. RISK FACTORS You should carefully consider the risks described below, together with all other information included in this prospectus including our financial statements and related notes, before making an investment decision.The statements contained in or incorporated into this prospectus that are not historic facts are forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those set forth in or implied by forward-looking statements.If any of the following risks actually occurs, our business, financial condition or results of operations could be harmed. In that case, the trading price of our common stock could decline, and an investor in our securities may lose all or part of their investment. We have reported limited revenues. We have been in business for more than ten years and only our last fiscal year have we reported revenues from operations.We have been in the development stage since inception, and although we have delivered on two pilot systems and an order for one water treatment system, revenue from one pilot system has been recognized, but the revenue for the commercial sale has not yet been recognized.Except for the revenue we received from the pilot system, and deposits for the commercial sale, all of our working capital has been generated by sales of securities and loans. 4 We have a history of operating losses, which may continue. We have a history of losses and may continue to incur operating and net losses for the foreseeable future. Although wehad net income of $3,291,470 for the year ended September 30, 2010 and $5,024,198 for the year ended September 30, 2009 (due to derivative accounting), as of September 30, 2010 our accumulated deficit was $25,599,067.We have not achieved profitability on a quarterly or on an annual basis from normal operations.We may not be able to generate revenues or reach a level of revenue to achieve profitability. We do not have sufficient cash to support our operations and we will need to find capital to operate.If we are unable to raise capital as we need it, we may have to curtail, or even cease, our operations. We do not have enough cash to support our operations.Our capital requirements have been and will continue to be significant.In order to fund shortages of capital, we have borrowed money from our major stockholders and sold our securities.Our major stockholders are not under any obligation to continue purchasing equity securities or to provide loans to us. We will need to raise additional capital to continue our operations.If we are unsuccessful in finding financing, we may be required to severely curtail, or even to cease, our operations. During the 2011 fiscal year, we may be required to repay approximately $1.67 million in debt.We are not certain that we will have the funds to repay this debt, which could subject us to legal action.Any such actions would adversely affect our business and financial condition. During 2011 approximately $1,666,199 million of debt securities that we issued and aged accounts payable might need to be repaid.The notes are currently past due and are convertible into common stock.We do not currently have the funds to repay this debt and we cannot assure you that we will be able to raise the funds or to renegotiate the terms of the loans.If we default on these obligations and if our investors refuse to renegotiate the terms of the loans, we may be subjected to lawsuits which would further strain our finances and disrupt our business and would adversely affect our business and financial condition. Our auditors have indicated that our inability to generate sufficient revenue raises substantial doubt as to our ability to continue as a going concern. Our audited financial statements for the period ended September 30, 2010 were prepared on a going concern basis.Our auditors have indicated that our inability to generate revenue raises substantial doubt as to our ability to continue as a going concern.Through September 30, 2010, we incurred cumulative losses of $25,599,067 including net income for the year ended September 30, 2010 of $3,291,470.Although we have cash flow from operations it is not adequate to support normal operations and our anticipated growth, and our ability to maintain our status as an operating company is entirely dependent upon obtaining adequate cash to finance our overhead, research and development activities, and acquisition of production equipment.We do not know if we will achieve a level of revenues adequate to support our costs and expenses.In order to meet our basic financial obligations, including rent, salaries, debt service and operations, we plan to seek additional equity or debt financing.Because of our history and current debt levels, there is considerable uncertainty as to whether we will be able to obtain financing on terms acceptable to us.Our ability to meet our cash requirements for the next twelve months depends on our ability to obtain financing.There is no assurance that we will be able to implement our business plan or continue our operations. 5 Failure to maintain effective internal control over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act of 2002 may result in actions filed against us by regulatory agencies or in a reduction in the price of our common stock. We are required to maintain effective internal control over financial reporting under the Sarbanes-Oxley Act of 2002 and related regulations.Any material weakness in our internal control over financial reporting that needs to be addressed, or disclosure of a material weakness in management’s assessment of internal control over financial reporting, may reduce the price of our common shares because investors may lose confidence in our financial reporting.Our failure to maintain effective internal control over financial reporting could also lead to actions being filed against us by regulatory agencies. Due to our restatement of our consolidated financial statements for the years ended September 30, 2007 and 2008, we identified weaknesses in internal control over financial reporting that were material weaknesses as defined by standards established by the Public Company Accounting Oversight Board.The deficiencies related to our lack of a sufficient number of internal personnel possessing the appropriate knowledge, experience and training in applying US GAAP and in reporting financial information in accordance with the requirements of the SEC and our lack of an audit committee to oversee our accounting and financial reporting processes, as well as other matters.We cannot assure you that our remediation of our internal control over financial reporting relating to the identified material weaknesses will establish the effectiveness of our internal control over financial reporting or that we will not be subject to material weaknesses in the future. We may be unable to compete successfully in our industry. Many of our competitors, such as General Electric Co., Veolia Environnement, and Siemens Water Technologies, are large, diversified manufacturing companies with significant expertise in the water quality business and contacts with water utilities and industrial water consumers.These competitors have significantly greater name recognition and financial and other resources.We may not be able to compete successfully against them.We do not represent a significant presence in the water treatment industry. Our industry is subject to government regulation, which may increase our costs of doing business. Treatment of domestic drinking water and wastewater is regulated by a number of federal, state and local agencies, including the U.S. Environmental Protection Agency.The changing regulatory environment, including changes in water quality standards, could adversely affect our business by requiring us to re-engineer our products or invest in new technologies.This could have a material adverse effect on our business by increasing our costs of doing business. We may be subject to product liability claims for which we do not have adequate insurance coverage.If we were required to pay a substantial product liability claim, our business and financial condition would be materially adversely affected. We, like any other manufacturer of products that are designed to treat food or water that will be ingested, face an inherent risk of exposure to product liability claims in the event that the use of our products results in injury.Such claims may include, among others, that our products fail to remove harmful contaminants or bacteria, or that our products introduce other contaminants into the water.While we maintain product liability insurance, there can be no assurance that such insurance will continue to be available at a reasonable cost, or, if available, will be adequate to cover liabilities.In the event that we do not have adequate insurance, product liability claims relating to defective products could have a material adverse effect on our business and financial condition. Our water treatment system and the related technology are unproven and may not achieve widespread market acceptance among our prospective customers. If we are unable to sell our water treatment systems, our business will suffer. Although we have installed a water treatment system in two pilot locations and one customer location, our products have not yet been proven in a commercial context over any significant period of time.We have developed our proprietary technology and processes for water treatment based on dissolved air flotation technology, which competes with other forms of water treatment technologies that currently are in operation throughout the United States.Our water treatment system and the technology on which it is based may not achieve widespread market acceptance.Our success will depend on our ability to market our system and services to businesses and water providers on terms and conditions acceptable to us and to establish and maintain successful relationships with various water providers and state regulatory agencies. 6 We believe that market acceptance of our system will depend on many factors including: · the perceived advantages of our system over competing water treatment solutions; · the safety and efficacy of our system; · the availability of alternative water treatment solutions; · the pricing and cost effectiveness of our system; · our ability to access businesses and water providers that may use our system; · the effectiveness of our sales and marketing efforts; · publicity concerning our system and technology or competitive solutions; · timeliness in assembling and installing our system on customer sites; · our ability to respond to changes in regulations; and · our ability to provide effective service and maintenance of our systems to our customers’ satisfaction. If our system or our technology fails to achieve or maintain market acceptance or if new technologies are introduced by others that are more favorably received than our technology, are more cost effective or otherwise render our technology obsolete, we may not be able to sell our systems.If we are unable to sell our systems, our business and prospects would suffer. We must meet evolving customer requirements for water treatment and invest in the development of our water treatment technologies.If we fail to do this, our business and operations will be adversely affected. If we are unable to develop or enhance our systems and services to satisfy evolving customer demands, our business, operating results, financial condition and prospects will be harmed significantly. Failure to protect our intellectual property rights could impair our competitive position. Our water treatment systems utilize a variety of proprietary rights that are important to our competitive position and success.Because the intellectual property associated with our technology is evolving and rapidly changing, our current intellectual property rights may not protect us adequately. We rely on a combination of patents, trademarks, trade secrets and contractual restrictions to protect the intellectual property we use in our business.In addition, we generally enter into confidentiality or license agreements or have confidentiality provisions in agreements with our employees, consultants, strategic partners and customers and control access to, and distribution of, our technology, documentation and other proprietary information. 7 Because legal standards relating to the validity, enforceability and scope of protection of patent and intellectual property rights in new technologies are uncertain and still evolving, the future viability or value of our intellectual property rights is uncertain.Furthermore, our competitors independently may develop similar technologies that limit the value of our intellectual property or design around patents issued to us.If competitors or third parties are able to use our intellectual property or are able to successfully challenge, circumvent, invalidate or render unenforceable our intellectual property, we likely would lose any competitive advantage we might develop.We may not be successful in securing or maintaining proprietary or patent protection for the technology used in our system or services, and protection that is secured may be challenged and possibly lost. Demand for our products could be adversely affected by a downturn in government spending related to water treatment, or in the cyclical residential or non-residential building markets. Our business will be dependent upon spending on water treatment systems by utilities, municipalities and other organizations that supply water which, in turn, is often dependent upon residential construction, population growth, continued contamination of water sources and regulatory responses to this contamination.As a result, demand for our water treatment systems could be impacted adversely by general budgetary constraints on governmental or regulated customers, including government spending cuts, the inability of government entities to issue debt to finance any necessary water treatment projects, difficulty of customers in obtaining necessary permits or changes in regulatory limits associated with the contaminants we seek to address with our water treatment system.A slowdown of growth in residential and non-residential building would reduce demand for drinking water and for water treatment systems.The residential and non-residential building markets are generally cyclical, and, historically, down cycles have typically lasted a number of years. Any significant decline in the governmental spending on water treatment systems or residential or non-residential building markets could weaken demand for our systems. You may have difficulty trading our common stock as there is a limited public market for our shares. Our common stock is currently quoted on the OTC Bulletin Board under the symbol “SINX.” Our common stock is not actively traded and there is a limited public market for our shares. As a result, a shareholder may find it difficult to dispose of, or to obtain accurate quotations of the price of, our common stock. This severely limits the liquidity of our common stock, and would likely have a material adverse effect on the market price for our common stock and on our ability to raise additional capital. An active public market for shares of our common stock may not develop, or if one should develop, it may not be sustained. SEC rules governing the trading of “penny stocks” may limit the trading and liquidity of our common stock which may affect the trading price of our common stock. Our common stock is considered to be a “penny stock” under federal securities laws.Penny stocks are subject to SEC rules and regulations which impose limitations upon the manner in which such shares may be publicly traded. These regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the associated risks. Under these regulations, certain brokers who recommend such securities to persons other than established customers or certain accredited investors must make a special written suitability determination regarding such a purchaser and receive such purchaser’s written agreement to a transaction prior to sale. These regulations have the effect of limiting the trading activity of our common stock and reducing the liquidity of an investment in our common stock. We do not anticipate that we will pay dividends on our common stock any time in the near future. We have not paid any cash dividends on our common stock since our inception and do not anticipate paying any cash dividends in the foreseeable future.We plan to retain our earnings, if any, to provide funds for the expansion of our business. Our board of directors will determine future dividend policy based upon conditions at that time, including our earnings and financial condition, capital requirements and other relevant factors. 8 You may experience dilution of your ownership interests because of the future issuance of additional shares of our common stock. As of December 31, 2010, there were 241,649,678 shares of our common stock outstanding.In the future, we may be required to issue a total of 26,791,316 shares of common stock if all of our outstanding options, and 75,413,818 if all of our outstanding warrants are converted.Many of these shares may be issued below the market value of our shares on the date the securities are exercised or converted.The future issuance of any such additional shares of our common stock or other securities we may issue for raising capital or paying for services may create downward pressure on the trading price of our common stock.Holders of our common stock will have their holdings diluted as a result of the issuance of additional shares of our common stock. On one occasion over the past two years we were unable to file annual or quarterly reports on a timely basis.If we fail to file three reports on a timely basis within any two-year period, our common stock may cease to be quoted on the OTCBB. Section 6530(e)(1) of the FINRA Manual states, “Notwithstanding the foregoing paragraphs, a member shall not be permitted to quote a security if: (A) while quoted on the OTCBB, the issuer of the security has failed to file a complete required annual or quarterly report by the due date for such report (including, if applicable, any extensions permitted by SEC Rule 12b-25) three times in the prior two-year period .” If we fail to file an annual or quarterly report on a timely basis, the OTCBB will no longer allow our common stock to be quoted.We cannot assure you that we will be able to file our reports in accordance with the requirements of the OTCBB. Since we have broad discretion in how we can use the net proceeds from our recent $1.3 million private placement financing, we may use the net proceeds in ways in which the shareholders might disagree. We intend to use the net proceeds from our recent 2010 financing principally for general working capital, and toward supporting our product sales and marketing efforts.However, management will have broad flexibility and discretion in applying the net proceeds of the financing.Our shareholders will be relying on the judgment of management with regard to the use of these net proceeds, and will not have the opportunity, as part of their investment decision, to assess whether the proceeds are being used in a manner which in their opinion such proceeds should be used.It is possible that the net proceeds will be invested in a way that does not yield a favorable, or any, return for Sionix.The failure of management to use such funds effectively could have a material adverse effect on our business, financial condition, operating results and cash flow. The rights of the holders of common stock may be impaired by the potential issuance of dilutive securities, namely preferred stock, convertible debt, and additional common stock. Our board of directors has the right, without shareholder approval, to issue other dilutive securities with voting, dividend, conversion, liquidation or other rights which could adversely affect the voting power and equity interest of the holders of our common stock.These additional securities could be issued with the right to more than one vote per share, and/or could be utilized as a method of discouraging, delaying or preventing a change of control.The possible impact on takeover attempts could adversely affect the price of the common stock.Although we have no present intention to issue any additional dilutive securities for financing purposes, we may issue such shares in the future. 9 Under our charter and relevant corporate and securities law, the board of directors may approve the issuance of Company common stock in connection with certain types transactions such as of acquisitions of other companies or mining assets, without obtaining shareholder approval.As a result, additional securities may be issued in the event of such transactions, resulting in dilution of the holdings of all pre-transaction shareholders, even though one or more of the Company’s shareholders may disagree with the Company’s decision to acquire a target or assets. The volatility of and limited trading market in our common stock may make it difficult for the investors to sell the common stock for a positive return on their investment. The public market for our common stock has historically been very volatile.Any future market price for our shares is likely to continue to be very volatile.In addition, there has been little or no market for our stock until very recently, and our common stock has been and may in the future, be thinly traded with relatively high bid-ask spreads. These factors may make it more difficult for our shareholders to sell shares of our common stock, and at prices that our shareholders may expect. Volatility in our common stock price may subject Sionix to securities litigation. The future market for our common stock may be characterized by significant price volatility when compared to seasoned issuers, and we expect our share price will be more volatile than a seasoned issuer for the indefinite future.As of the present date, we have a large number of freely tradable shares, which may exacerbate volatility and result in exaggerated price changes in the common stock.In the past, plaintiffs have often initiated securities class action litigation against a company following periods of volatility in the market price of our securities.We may, in the future, be the target of similar litigation.Securities litigation could result in substantial costs and liabilities and could divert management’s attention and resources. Future sales of shares of our common stock may decrease the price for such shares. Actual sales, or the prospect of sales by our shareholders, may have a negative effect on the market price of the shares of our common stock.We may also register certain shares of our common stock that are subject to outstanding convertible securities, or reserved for issuance under a stock option plan, if any.Once such shares are registered, they can be freely sold in the public market upon exercise of the options.At any given time, if any of our shareholders either individually or in the aggregate cause a large number of securities to be sold in the public market, or if the market perceives that these holders intend to sell a large number of securities, such sales or anticipated sales could result in a substantial reduction in the trading price of shares of our common stock and could also impede our ability to raise future capital. The elimination of monetary liability against our directors, officers and employees under state law and the existence of indemnification rights to our directors, officers and employees may result in substantial expenditures by us and may discourage lawsuits against our directors, officers and employees. Our articles of incorporation contain specific provisions that eliminate or limit the liability of directors for monetary damages to us and our shareholders, and we are prepared to give such indemnification to our directors and officers to the extent permissible under state law.We may also maintain or enter into, from time to time, contractual agreements that obligate us to indemnify our officers under employment agreements, and similar contractual agreements with our directors.The foregoing indemnification obligations could result in us incurring substantial expenditures to cover the cost of settlement or damage awards against directors and officers, in the event of actions against our officers and directors, which we may be unable to recoup.These provisions and resultant costs may also discourage us from bringing a lawsuit against directors and officers for breaches of their fiduciary duties, and may similarly discourage the filing of derivative litigation by our shareholders against the directors and officers even though such actions, if successful, might otherwise benefit the Company and its shareholders. 10 The market price for our stock may be volatile. The market price for our stock may be volatile and subject to wide fluctuations in response to such factors as: · actual or anticipated fluctuations in our quarterly operating results; · changes in financial estimates by securities research analysts; · conditions in the water recycling and reuse industry; · changes in the economic performance or market valuations of other companies in our industry; · announcements by us or our competitors of new or competitive products, acquisitions, strategic partnerships, joint ventures or capital commitments; · addition or departure of key personnel; · commercial litigation; and · general economic conditions. In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are not related to the operating performance of particular companies.These market fluctuations may also materially and adversely affect the market price of our stock. The registration and potential sale, either pursuant to this prospectus or pursuant to Rule 144, by certain selling security holders of a significant number of shares could encourage short sales by third parties. There may be significant downward pressure on our stock price caused by the sale or potential sale of a significant number of shares by certain of selling security holders pursuant to a registration statement and prospectus or under Rule 144, which could allow short sellers of our stock an opportunity to take advantage of any decrease in the value of our stock.The presence of short sellers in our common stock may further depress the price of our common stock.If the selling security holders sell a significant number of shares of common stock, the market price of our common stock may decline.Furthermore, the sale or potential sale of the offered securities pursuant to a prospectus and the depressive effect of such sales or potential sales could make it difficult for us to raise funds from other sources. Special Note Regarding Forward Looking Statements This prospectus contains “forward-looking statements”.These forward-looking statements are based on our current expectations, assumptions, estimates and projections about our business and our industry.Words such as “believe,” “anticipate,” “expect,” “intend,” “plan,” “may,” and other similar expressions identify forward-looking statements.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in the forward-looking statements.Factors that might cause such a difference include, but are not limited to, those risks set forth in this prospectus under the title “Risk Factors” as well as the following: · The current economicsituation in the United States, which may reduce the funds available to businesses and government entities to purchase our system; · whether we will be able to raise capital as and when we need it; · whether our water purification system will generate significant sales; · our overall ability to successfully compete in our market and our industry; · unanticipated increases in development, production or marketing expenses related to our product and our business activities; and · other factors, some of which will be outside our control. You are cautioned not to place undue reliance on these forward-looking statements, which relate only to events as of the date on which the statements are made.We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof.You should refer to and carefully review the information in future documents we file with the Securities and Exchange Commission. 11 Market for Common Equity and Related Shareholder Matters In 1996 our common stock was approved for quotation on the OTC Bulletin Board under the symbol “SINX”.As of March 3, 2011 we had 242,131,558 shares of common stock issued and outstanding. As of March 3, 2011 we had approximately 868 shareholders of record of our common stock.This does not include an indeterminate number of shareholders whose shares are held by brokers in street name. The table below sets forth the range of high and low bid quotes of our common stock for each quarter for the last two fiscal years as reported by the OTC Bulletin Board, and our most recent fiscal quarter.The bid prices represent inter-dealer quotations, without adjustments for retail mark-ups, markdowns or commissions and may not necessarily represent actual transactions. High Low Quarter Ended December 31, 2010 Fiscal Year Ended September 30, 2010: First Quarter Second Quarter Third Quarter Fourth Quarter Fiscal Year Ended September 30, 2009: First Quarter Second Quarter Third Quarter Fourth Quarter Assuming the issuance of all shares of common stock underlying the warrants described in this prospectus under the section titled “Prospectus Summary - The Offering”, we would have 251,949,675 shares of common stock outstanding.This amount does not include additional issuances shares of common stock should our convertible promissory notes and debentures convert to common stock, and additional shares of common stock that would be issued upon the conversion of certain Convertible Notes obtained during fiscal 2010.See the discussion in the section of this prospectus titled, “Prospectus Summary – The Offering –Information Regarding Our Capitalization” above. We have 79,292,901 shares of restricted common stock outstanding, of which approximately 72,500,000 shares may be sold pursuant to Rule 144, promulgated under the Securities Act of 1933. Dividends We have never paid any dividends.We anticipate that any future earnings will be retained for the development of our business and we do not anticipate paying any dividends on our common stock in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans The following table sets forth certain information regarding our equity compensation plans as of December 31, 2010. PlanCategory Numberof securitiestobe issuedupon exerciseof outstanding options,warrants andrights Weightedaverage exercisepriceof outstanding options,warrants andrights Numberof securities remainingavailable forfutureissuance underequity compensation plans Equity Compensation Plan Approved by Stockholders - - - Equity Compensation Plan Not Approved by Stockholders - 2001 Executive Officers Stock Option Plan $ 12 BUSINESS Overview The Water Recycling and Reuse Industry Background.The water recycling and reuse industry is highly fragmented, consisting of many companies involved in various capacities, including companies that design fully integrated systems for processing millions of gallons of water for municipal, industrial, and commercial applications.Demand for water treatment and purification has continued to grow due to economic expansion, population growth, scarcity of usable water, concerns about water quality and regulatory requirements.Drinking water, regardless of its source, may contain impurities that can affect the health of consumers.Although municipal agencies and water utilities in the United States are required to provide drinking water that complies with the U.S. Safe Water Drinking Act (“SWDA”), the water supplied to homes and businesses from municipalities and utilities may contain high levels of bacteria, toxins, parasites and human and animal-health pharmaceuticals, as well as high levels of chlorine used to eliminate contaminants.The quality of drinking water outside the United States and other industrialized countries is generally much worse, with high levels of contaminants and often only rudimentary purification systems.In the industrialized world, water quality is often compromised by pollution, aging municipal water systems, and contaminated wells and surface water.In addition, the specter of terrorism directed at intentional contamination of water supplies has heightened awareness of the importance of reliable and secure water purification.The importance of effective water treatment is also critical from an economic standpoint, as health concerns and impure water can impair consumer confidence in food products.Discharge of impaired waters into the environment can further degrade the earth’s water and violate environmental laws, with the possibility of significant fines and penalties from regulatory agencies. Water is a natural resource that has a limited supply and no true substitute.Demand for this resource is compounded by a growing world population and Third World urbanization.It has been reported in recent television broadcasts by CNBC in “Liquid Assets: The Big Business of Water”, and a documentary titled “Profits of Doom” on A&E, that by approximately 2020 forty five countries will be without sufficient water to meet basic requirements.As this is occurring, per capita usage of water in the United States is among the highest in the world.The western half of our own country faces a potential water crisis due to limited supply and increasing demand.A recent report from the United Nations estimates that about 1.1 billion people worldwide do not have access to fresh drinking water and 2.6 billion do not have adequate sanitation systems.75% of the earth’s communicable diseases are water-borne.Less than 3% of the earth’s water is available for human use, with less than 1% available and suitable for human consumption.The paucity of water resources is directly linked to inadequate water management strategies on the part of governments, businesses, consumers and private individuals. Existing water management resources, combined with regulatory inaction, have failed to provide the leadership and guidance to mandate recycling and reuse of water resources.In the central valley of California alone, over 4 billion gallons per day of irrigation runoff contaminated with toxic agricultural chemicals have irretrievably contaminated 500,000 acres of tillable land.Until a concerted private/public effort is expended, the contaminated acreage will continue to expand. One of our addressable markets is the need for potable water, especially populations served by smaller to mid-size water districts.There are over 200,000 public rural water districts in the United States.The great majority of these are considered small to medium-sized public water systems, which support populations of fewer than 10,000 people.A substantial portion of these are in violation of the SWDA at any given time.This problem is expected to worsen as more stringent EPA rules are implemented for small public water systems.Substantial expenditures will be needed in coming years for repair, rehabilitation, operation, and maintenance of the water and wastewater treatment infrastructure.We believe that water districts using conventional treatment methods will be unable to comply with the SWDA without massive installations of on-site chemical filter aids and disinfection equipment. 13 Equally important is the development of de-salination as a method of producing potable water.The Caribbean and Middle-eastern markets already depend on de-salination for a large portion of their drinking water.Industry expectations that this sector of the water treatment industry will experience significant growth during the forthcoming decades as ordinary sources of fresh water (such as lakes, rivers, streams, well water and treated water) continue to be stressed by unregulated industrial, commercial and agricultural uses. The market for the treatment and purification of drinking water and the treatment, recycling and reuse of wastewater has shown significant growth as world demand for water of specified quality as specified by various governmental mandates and interpreted by the regulatory agencies interpreting the legislative mandates, including SWDA, Food and Agricultural Organization of the United Nations, California's Title 22 Water Quality Standards and a host of other national, international, and industry standards as public demands to regulate and oversee waste discharges to the environment continue to mount. Current Solutions.Until the early twentieth century, municipal water supplies consisted of flowing water directly from the source to the end user with little or no processing.In the late 19th and early 20th century, most large municipal water systems instituted a form of filtration called “slow sand filtration” to enhance the clarity and aesthetics of delivered waters.These municipal water filtration systems however were extremely large plants that are typically excavated into the landscape of the facility.The surface area required for these filters could vary widely depending on the input quality of the water, but generally they require extremely largeamounts of space, or large“footprints”. In a typical treatment facility, the first step adds to the raw incoming water a substance which causes tiny, sticky particles (called “floc”) to form. Floc attracts dirt and other particles suspended in the water.This process of coagulation causes heavy particles of dirt and floc to clump together and fall to the bottom.These heavier particles form sediment which is siphoned off, leaving the clearer water, which passes on to filtration.The most common filtration method is known as “slow sand” or sand-anthracite, in which the water flows into large shallow beds and passes down through layers of sand, gravel and charcoal.The final process is disinfection, which is intended to kill bacteria or other microorganisms left in the water, and residual disinfectant keeps the water safe through the delivery pipes to the customer.Chlorine is the most commonly employed disinfectant, although chloramine and ozone are also used, as well as ultraviolet (UV) light as a means of disinfection. The current trend in water filtration, due to the higher demands for water and the reduction in clean or relatively clean source waters, is to clarify and heavily filter all municipal water supplies.Smaller municipalities and water districts will also be required to meet the added water quality goals of the larger systems and will require the infrastructure to do so. While “slow sand” filtration is by far the most common treatment method used in the United States, it has serious drawbacks.The treatment facilities occupy large tracts of land.The filtration beds are large, shallow in-ground concrete structures, often hundreds of feet long to accommodate large volumes of water.The water being filtered must remain in these beds for a comparatively long-time (known as “residence time”) in order for low-density materials to settle out.The sand and charcoal filtering medium rapidly becomes plugged and clogged.The bed must then be taken off-line and back-flushed, which uses large amounts of water - water which becomes contaminated and is therefore wasted.Additional settling ponds are necessary to “de-water” this waste by evaporation so that the dried solids may be disposed of in an environmentally safe (but costly) method. The average life expectancy of a treatment plant is about 20 years, after which the plant must be extensively renovated.Population growth necessitates enlarging old facilities or building new ones, occupying still more valuable land.This process requires lengthy environmental impact studies, long design periods, and complex financing programs to fund costly construction budgets, as lead times usually stretch out for years. 14 Aside from cost and logistics there are many pathogens resistant to chlorine or small enough to pass through the existing methods of filtration.Illnesses such as hepatitis, gastroenteritis and Legionnaire’s Disease, as well as increasingly pervasive chemical contaminants, have become more common.One of the more difficult of these problems is monitoring and providing a barrier against microscopic protozoan parasites such as cryptosporidium (3-4 microns in size) and giardia lamblia oocysts (5-7 microns).These common organisms exist naturally in the digestive systems of livestock and wild animals, and end up in lakes and streams.They have caused severe illness in millions of people in the United States.Conventional “slow sand” water filtration beds, used in most of the nation’s public water districts, will not filter out these parasites - the best treatment facilities are only able to remove particles larger than 10-15 microns. In recent years, there have been several serious public health emergencies caused by microbes breaking through the filtration barrier in treatment facilities.When ingested, they can cause diarrhea, flu-like symptoms and dehydration.In persons with immune system impairment, the illness can be life-threatening.In 1993, over 400,000 people in Milwaukee, Wisconsin became ill and 104 people died during a failure in the drinking water filtration system according to the Department of Health and Human Services – Centers for Disease Control and Prevention (CDC). Most surface water bodies in the United States, many of which supply drinking water, are contaminated with these organisms.They are extremely resistant to disinfection, and increasing disinfectant levels in the attempt to kill them creates a new set of problems.Disinfectants such as chlorine can react with organic matter in the water to form new chemicals known as “disinfection byproducts”.These byproducts, of which trihalomethanes (THM) are the most common, are thought to be health-threatening and possibly cancer-causing.The SWDA regulations address minimum acceptable levels of these byproducts, including THMs.Therefore, physical removal of the organisms from the water is vitally important to their control. Removing organic matter from water has been the central engineering challenge ever since human civilization began efforts to treat water supplies.Organic matter causes water to be cloudy, or turbid.High levels of turbidity can indicate the presence of pathogens and signal that the filtration process is not working effectively. The presence of high levels of organic matter makes disinfection more difficult and clogs filter media, causing long back-flush cycles, which in turn increases the volume of back-flush waste-water.In a typical treatment plant, this back-flush water can account for up to 20 percent of the raw water volume flowing through the facility.In the case of de-salination, organic matter are the primary cause of system failures resulting from fouling of delicate filtration membranes that require frequent replacement and maintenance. Current filtration methods, including reverse osmosis and activated charcoal, may be required to remove contaminants such as organic and inorganic chemicals, salts, color, odors, and viruses.However, they too are clogged quickly by organic particles in the water.These filter media tend to be expensive to maintain, and frequent back-flush cycles drastically shorten filter life, thereby increasing the cost of treatment. Products and Technology Sionix Strategy.Our strategy is to develop advanced water treatment solutions based on our technology for public and private recycling and reuse, wastewater treatment systems, as well as industrial and agricultural systems, in order to address the issues of meeting the demand for clean water, the need to satisfy higher standards for municipal drinking water supplies, and environmental compliance.We have initially targeted (1) small to medium public and private water districts that provide communities with drinking water or sewage treatment service and (2) water reclamation systems of commercial-industrial clients that create and dispose of contaminated wastewater. 15 Dissolved Air Floatation.Dissolved air flotation, or DAF, has been used in water and wastewater treatment for more than eighty years, primarily in Europe.Some of the first systems installed in the 1920s are still in operation in Scandinavia.The DAF method involves injecting microscopic bubbles of air under pressure into the water being treated.The air molecules bond with organic and inorganic matter in the water, and because of their lightness, the clumps float to the surface, where they are skimmed away.Over the eight decades this technology has been utilized, various improvements have been made in the technology.Until recently, it has not been utilized widely in the United States, and is used primarily for wastewater treatment.We are in the process of filing patent applications in early 2011 that are expected to provide substantial protection for the Sionix DAF process, including micron bubble creation and bubble separation that will substantially expand the applicability of the Sionix MWTS to other applications, including treatment of irrigation runoff, pre-treatment of sea water de-salination, removal of contaminants from flowback and production water in the oil and gas industry, for example.In addition, the recycling and treatment of water used in anaerobic digesters not only eliminate discharge to slurry systems that expose nearby wells and water sheds to potential contamination to leaching, but they also help improve the health and productivity of the methanogenic microbes inhabiting these digesters.We believe the MWTS can serve as an effective bridge between environmental (reduction of environmental pollution, human and animal waste particularly) and energy interests (power generated from waste products or by-products), which currently are some of our most promising fields of application.On the one hand, when applied our technology has the potential to help reduce environmental pollution, and on the other hand, it may benefit the waste-to-energy power industry by enhancing the effectiveness and efficiency of systems designed to convert human and animal waste into combustible methane for the generation of electricity. Sionix DAF Technology.The dissolved air flotation system Sionix developed, which employs our patented technology, improves the efficiency of this process and removes more than 99.95 percent of the organic, and most inorganic, particles in water, eliminating microbial contaminants such as cryptosporidium and giardia lamblia.Each MWTS is a self-contained water treatment system or pre-treatment process that uses ordinary air, with minimal chemical flocculent aids.Our goal is to provide effective, practical and economic solutions to problems caused by pollution and toxic chemicals that seriously threaten public health and the environment.Sionix systems significantly reduce the risk of bacterial or parasitic contamination, particularly cryptosporidium, giardia, and E. coli, with minimal disinfectant by-products.The MWTS are designed for quick installation and easy access for simple maintenance.We believe that the MWTS would be a cost-effective solution for a wide range of applications, including even the smallest water utilities or commercial applications.Our technology enables water recycling and purification for public water treatment plants, sewage treatment plants (both animal and human), water reclamation facilities, emergency water systems for floods, earthquakes and other natural disasters, and various other potential applications.The MWTS occupies a small footprint, is modular, self-contained and portable. Our MWTS utilizes and refines DAF technology to provide a pre-treatment process using ordinary oxygen that is highly efficient.The water is treated by saturating recirculated water with excess dissolved air, and injecting this excess air in the form of microscopic bubbles in a DAF particle separator.Pressurized water can hold an excess amount of dissolved air and forms microscopic bubbles when injected into water, which has a lower pressure.A booster pump recirculates a small amount (approximately 20 gpm) of the recirculated water through the dissolved air-saturation system.Oxygen and nitrogen molecules are transferred directly into the recirculated high-pressure water without forming air bubbles.This method of transferring air into water reduces the amount of energy required to saturate recirculated water with excess dissolved air.The system provides a denser concentration of white water bubbles, its process requires less energy, and it uses a fraction of the floor space as compared to a typical reverse osmosis system. By significantly reducing water turbidity and eliminating pathogens, the MWTS also eliminates the need for disinfection chemicals (such as chlorine) that cause THM.Used in conjunction with treatment and/or filtration technology, which may be required by specific raw water conditions, it reduces back-flush cycle times, thereby lengthening the life of post-DAF equipment. 16 The Sionix MWTS enables standard filtration systems to meet SWDA regulations, and that our MWTS, by virtue of eliminating dangerous pathogens also eliminates the necessity of using potentially cancer-causing disinfection products that cause THM.This is only one example of contaminates that Sionix MWTS can effectively address. Each MWTS is completely modular.The Company can customize each installation with filtration and reclamation options appropriate for the user.The entire MWTS is built into one or two standard forty-foot ISO transportable containers, making it easy to move by truck, train, plane, helicopter, or ship.Standard configuration includes a control and testing laboratory located in the rear of the DAF container.The addition of a generator module makes the system self-powered.The customer can operate and control the entire MWTS from a remote site via satellite or wireless communications.A comprehensive service and maintenance program (which will be part of all equipment leases), and each component of the MWTS would be upgradeable. Our standard MWTS produces 280 gallons of post-DAF treated water per minute (about 403,200 gallons per day).If additional reverse osmosis treatment is required to produce potable water, output is generally diminished dependent upon salinity and TDS of the pre-treated water.Multiple MWTS’ can be ganged together for increased capacity.We have considered new designs using our technology that will address larger and smaller water volumes, to accommodate different market needs and price points. We believe that the Sionix MWTS will be an effective and practical solution for small to medium-sized water treatment utilities.The MWTS would serve equally well in commercial/industrial applications where incoming process water must be treated to high levels of purity, or wastewater must be decontaminated before discharge to the environment.We expect that the MWTS will also be able to address water quality issues faced by commercial, industrial, and agricultural applications that process water or produce toxic wastewater, such as food and beverage processing plants, dairy product facilities, and fresh water aquaculture installations, such as fish farms. In general, water districts using sand-anthracite filters cannot meet the EPA Surface Water Treatment rules without a massive increase in on-site chemical filter-aids, additional filtering and the installation of ozone or other disinfection equipment.Gary S. Logsdon and Michael B. Horsley in their article entitled “A Distinguished History and a Promising Future” published in March 2006 in Journal AWWA discuss the inherent limitations of sand-anthracite and other dual media filtration as applied in current treatment environments.Plant operators must continually test raw influent water to adjust chemical filter aid dosage properly.Chemical and metal (ferric and/or alum) filter-aids increase sludge volume and landfill disposal problems. The MWTS is assembled in a steel container which is sealed, thus preventing tampering or incursion by bio-terrorism or airborne contaminants. Should catastrophic damage be incurred, a replacement unit may be installed within a few days rather than many months or years as with in-ground systems. Pilot Program – Villa Park Dam (2007) In November 2006 we entered into an oral agreement with the Serrano Water District (“SWD”) in Orange County, California to install a system at the Villa Park Dam (near Anaheim, California) for testing of the system by processing floodwater residue behind the dam. The system was designed at the dam site for research purposes.It contained a variety of sampling sites within the system to extract and test water outside the system, as well as a suite of internal water quality measurement instruments to monitor the cleaning process. 17 Villa Park Dam is operated by Orange County Flood Control and is designed to check the flow of floodwaters from several small watersheds in the northern Santa Ana Mountains.The dam is capable of impounding up to 15,000 acre-feet of water (4.9 billion gallons), although its purpose is to check and safely release the waters during periods of heavy rainfall into Santiago Creek, where it is diverted to groundwater recharge ponds or allowed to discharge to the ocean.Serrano Water District has rights to 3,000 acre-feet of water from the impoundment pool.Until now, impounded waters have been released to flow downstream during storms.However, under the project, rain and other water will flow down creeks and collect to form a useable pool of water behind the dam.This water slowly degrades during the summer and has been shown to be very septic and has exceptionally high values of iron and manganese.This water has been prohibitively expensive to treat for drinking water. In May 2007 Sionix placed a MWTS at the dam and began processing runoff water and the pilot program was terminated in October 2008 once the retention reservoir behind Villa Park Dam was drained for periodic cleaning.With the exception of testing for Total Dissolved Solids (“TDS”), all other testing was completed in compliance with California's Title 22 certification program.TDS levels could not be properly tested since the reservoir was being drained and the dynamics of the forced water flow agitated sediment normally deposited on the bottom to mix with the draining water, producing readings above the testing thresholds. While this pilot project failed certain portions the California Title 22 certification program, which is the highest regulatory standard in the United States, it was clear that had the Water District alerted Sionix of the pending drainage, all treatment conditions would have been successfully completed.With verified data, Sionix achieved a credible level of efficacy for both the MWTS and the embedded DAF technology for treatment of severely contaminated water in a difficult environment.Continued development was justified as the Pilot Project in Arkansas (discussed below) was prosecuted. Pilot Program – Arkansas (2009) In June, 2008 we were awarded a contract from Innovated Water Equipment, Inc. (“IWE”)of Little Rock, Arkansas for the delivery ofa MWTS to treat production water from gas and oil wells in the Arkansas vicinity.The MWTS was delivered in July 2009, commenced testing operations in August, 2009 and concluded testing operationson November, 2009.The purpose of the paid pilot program was to clean all impurities so that the treated water could be returned to ground water as well as to treat contaminated production water from oil and gas producers for recirculation in the fracturing process commonly utilized in the drilling industry to free up captured gas and oil reserves unavailable for normal drilling operations.Water conditions at the testing site were extremely difficult as each truckload of production water varied substantially which made extremely difficult treatment conditions requiring radically different chemical mixtures to produce consistent results.With the exception of permeate to return ratios for purposes of returning treated water to the ground water caused by outputs through the reverse osmosis system that were not originally specified and scaling indices caused by improper chemical mixtures that were outside of the purview of our testing parameters.According to our own test results, we found that the Sionix MWTS met our performance expectations in terms of effectively treating waste water for the particular conditions for which it was designed. Commercial Customer – Wenning Poultry (2010) In June, 2010 we were awarded our first commercial sale of a MWTS to Wenning Poultry, an egg production facility in the Midwest where we are integrating with an existing anaerobic digester.Contaminated source water and poor feedstock has impaired methane production.Utilizing our MWTS to remove these impairments and recycle water to the digester will improve the health and productivity of the bacteria colonies, increasing power output for expanded egg production and delivery of energy for resale. Our customer is currently expanding from 600,000 laying hens to 1.1 million and from 300,000 pullets to 500,000.Make-up water for the digester extracted from their on-site wells is contaminated with unhealthy levels of ammonia and other inhibitors impairing both the productivity and health of methane producing bacteria. Prior to our MWTS they maintained a remediation pond where the contaminated slurry was held.Unfortunately, and not unexpectedly, the pond was not able to keep contaminates from leaching into their nearby wells. 18 The Sionix MWTS is able to remediate organic and inorganic contaminants consistent with international standards promulgated by the Food and Agricultural Organization (FAO) of the United Nations for the treatment of agricultural drainage water and recycle the treated water to the digester for continued use. This not only results in increased production and quality improvements but the diversification of revenue streams with renewable bio-fuel production. Market Segments The market for water recycling, reuse and treatment includes a broad array of commercial, industrial, agricultural, municipal and disaster relief applications.Market statistics are substantial relative to the size, breadth and complexity of the water management issues facing the world today.According to industry data, it is estimated that 1.1 billion people in the world do not have safe drinking water.There is significant market potential in Asian, Africa, and Latin American countries, where the quality of drinking water has been found to be severely deficient in several regions. In the United States, we plan to target the established base of small to medium water providers, as well as industrial users (such as the dairy industry, meat and poultry producers, cruise ship operators, food and beverage processors, pharmaceuticals, cooling tower manufacturers and oil and gas producers) and disaster relief agencies with a need for a clean and consistent water supply.Outside the United States, we plan to market principally to local water systems and international relief organizations. Our marketing efforts emphasize that our products are easily expandable and upgradable; for example, adding ozone and microfiltration equipment to a DAF unit is similar to adding a new hard drive to a personal computer.Each piece of equipment comes with state-of-the-art telemetry and wet-chemistry monitoring that expands as the system does.We plan to provide lease financing for all of our products, not only making it easy for a customer to acquire the equipment, but also guaranteeing that the customer will always have access to any refinements and improvements made to the product. Pilot study requirements and potential adverse environmental effects can generally be more easily addressed with our prepackaged plant approach.Our initial approach to the market place is to supply the best of practice process for the largest number of water types encountered.The following is a brief description of targeted applications and types of customers we intend to market to: Domestic Water Utilities.There are over 200,000 public water systems in the United States.The great majority of these are considered small to medium-sized public water systems, which support populations of fewer than 10,000 people.We believe that the Sionix MWTS can provide a comprehensive solution for these utilities.It occupies a small footprint and is self-contained and portable.Equally important, in most cases, it does not require costly and time-consuming environmental studies. Agribusinesses.Treatment of agricultural wastewater is segregated into three categories:(i) food processing, (ii) animal waste (feed lots) and (iii) crop runoff pollution.Within the food processing industry there are several subsets, including (i) produce, (ii) meat processing, (iii) egg production, and (iv) dairy operations. Crop runoff pollution is the result of planting, cultivating, fertilizing, weed and pest control, and harvesting on the farm.(Runoff is caused by rain and irrigation.)Food processing involves treatment of animal waste pre-slaughter in the case of feeder cattle, hogs, and poultry.It also involves post harvest treatment of produce either for fresh delivery or for preservation by canning and/or freezing operations. 19 With respect to animal waste products, the Sionix MWTS is utilized in collaboration with bio-digesters, either aerobic or anaerobic, where the by-products of biological processing results in the elimination of solids (aerobic) or the production of alternative energy (anaerobic).In these operations, the health and productivity of the bacteria consuming these animal wastes is dependent upon:(i) water that has been treated to eliminate inhibitors such as ammonia, sulfur, phosphates, and others that impair production of methane gas, and (ii) carbon and high fiber feedstock to maintain both the quality and volume of methane production.Particularly noxious among the inhibiters is ammonia, a common derivative of animal and human waste products.Well water that provides make up water for these digesters is frequently contaminated with inhibiters, and in many cases where a well is located in the vicinity of a waste slurry, it is not uncommon that ammonia leaching from a slurry pit has migrated to the well water, compounding an already difficult task remediating the inhibiter. Oil and Gas Producers and Drillers.There are over 450,000 gas-producing wells in the US alone, resulting in millions of gallons of highly polluted waste water daily.Over 200,000 new wells are proposed. ● Hydraulic Fracturing or Frac'ing is a means of natural gas extraction employed in deep natural gas well drilling.Once a well is drilled, water, sand and proprietary chemicals are injected under high pressure into the well.The pressure fractures the shale and props open fissures that enable natural gas to flow more freely out of the well. ● Over 80,000 lbs of chemicals are injected into the earth’s crust for each well that is drilled. ● Upwards of 70% of all Frac'ing Fluid remains in the ground and is not biodegradable. ● Researchers believe that over 65 of the compounds used for Frac'ing are hazardous for human health.Drilling emits Nitric Oxide, and Volatile Organic Compounds (VOC), resulting in destructive surface smog. ● Frac'ing Fluid for an average well creates up to 3 to 5 million gallons of hazardous waste H2O including carcinogens such as benzene, and high salt content. · The waste water that is retrieved from the fissure is called flowback water. ● After the well is completed and producing, the well will generate production water throughout its life span.Each well will produce an average of 110 barrels (4620 gallons) of production water a day. ● Both flowback water and production water has to be properly disposed of under EPA guidelines.Currently, most of that water is hauled away by transport trucks to treatment facilities or injected into deep disposal wells.The water is not treated before disposal.The concern is that this highly polluted water will migrate into existing aquifer, resulting in a reduction of existing groundwater and potential contamination of subsurface aquifers.Continued storage dilution and land application of high content salt water is also an on-going problem. The Sionix MWTS can treat approximately 9,500 barrels of water a day or approximately 400,000 gallons, at an operating cost of less than $0.25/1000 gallons, or less than $100.00/day, for its total water salvaging and refinement output.By comparison, the cost of recycling one plastic bag is $0.17.Our dissolved air flotation ("DAF") technique removes 99.9% of all organic contaminates, and most inorganics, with the balance precipitated or oxidized through our integrated media and carbon filtration system.De-salination equipment can be attached to remove salt and TDS content from the production water for recirculation and ultimately allowing discharge back into the watershed.The MWTSs are portable, sealed, standard ISO container sized units that are fully integrated, energy efficient, and can be remotely operated through our satellite/cellular telemetry controls.Maintenance and technical support are available. 20 To characterize treatment of Frac'd water as an ideal application environment for the Sionix MWTS is an accurate statement; however, under current regulatory conditions this market remains elusive.Until such time as the regulatory environment is stabilized between regulatory authorities and jurisdictions, this market will not develop at the rate of growth that many have predicted.The regulatory condition is further complicated by the lack of authoritative science on the shale formations where untold resources of natural gas lay trapped.Within any given shale formation the hydrological, geological and chemical conditions are so diverse and unpredictable that responsible treatment conditions cannot with any degree of certainty be established and responsibly regulated.When the regulatory and scientific environment stabilize, Sionix believes it will play a significant role in the further development of this market which could ultimately contribute to freeing our nation of its dependence on foreign sources of energy, not to mention eliminating the significant threats of environmental disasters occasioned by irresponsible drilling in sensitive areas and transportation of toxic by-products across threatened communities in our heartland. Food and Beverage Producers.The production of beer and wine, soft drinks, and food products require water of a specific purity that must be controlled and monitored as part of the production process. The food service industry has an increasing need for consistent global product quality. Food service includes water used for fountain beverages, steam ovens, coffee and tea. Healthcare Organizations.Hospitals discharge wastewater containing chemicals and microbial agents into municipal wastewater treatment facilities where many of the contaminants are resistant to normal wastewater treatment, representing a significant treatment challenge compared to standard domestic sewage.While it is difficult to distinguish between pharmaceuticals originating from hospitals and households connected to municipal sewer systems, for substances such as iodinated X-ray contrast media and other pathogens, hospitals constitute the exclusive source of emission.Many of the pharmaceutical contaminants end up in surface waters where they can adversely impact aquatic ecosystems and interfere with the food chain.In particular, multi-resistant microbial strains and hormones migrating from surface to drinking water sources are suspected causes of the spread of antibiotic resistance. Wastewater and Sewage Treatment Facilities.Municipal Sewage treatment is the process of removing contaminants from wastewater originating from household, industrial, healthcare and commercial sewage.It includes physical, chemical, and biological processes to remove physical, chemical and biological contaminants to produce a waste stream (treated effluent) and a solid waste or sludge suitable for discharge or reuse back into the environment.This material is often inadvertently contaminated with many toxic organic and inorganic compounds. The Clean Water Act of 1972 and its subsequent amendments and regulations police the release of contaminants into our country's water sheds.Over 75% of the nation's population is served by centralized wastewater collection and treatment systems.According to the U.S. Environmental Protection Agency, the key challenges confronting municipal wastewater treatment facilities are: ● Many wastewater treatment and collection facilities are old and dated, require further improvement, repair or replacement to maintain their useful life; ● Contaminants are far more complex that those many of the current treatment plants were designed to remediate; ● Population growth and industrial/commercial diversity are taxing existing wastewater treatment plants creating a need for new plants and more efficient technology; ● Farm runoff and increasing urbanization provide additional sources of pollution not controlled by wastewater treatment; and ● Current treatment systems consolidate wastewater from households, local healthcare facilities and hospitals, and industry presenting additional challenges to municipal treatment systems and post treatment discharges containing dangerous microbial contaminants. 21 Many of our current municipal wastewater treatment systems are functionally outdated and subject to increasing regulatory demands to meet even minimal discharge standards.Given stressful economic conditions, decreasing tax revenues, and rebellious taxpayers many communities are persistently non-compliant with even the most relaxed treatment and discharge standards causing unacceptable physical, biological and chemical contaminants to be discharged into our ground water supplies causing unacceptable risks to our communities and their unsuspecting citizens. Developing Countries.In addition to the domestic market, fast spreading urbanization in third-world countries has created a growing demand for public water systems.Most of the fatal waterborne illnesses occur in these third world or developing countries.Industrial and agricultural contamination of water supplies is epidemic because environmental controls are neither adequate nor well enforced.Moreover, in the smaller villages and tribal regions of certain third world countries where water supplies are frequently contaminated by raw sewage, the Sionix MWTS could be a low cost alternative to fixed systems where water output is less than 400,000 gallons a day Emergency Relief Organizations.During natural disasters such as earthquakes, floods, hurricanes, and tornadoes, it is the role of the National Guard and the Federal Emergency Management Agency to assist local authorities with emergency services.Damage to local utilities can disrupt the drinking water supply and cause the failure of wastewater (sewage) treatment plants.The Mobile Water Treatment System can help address both of these problems.The system is completely self-contained, can be easily transported from place to place, is highly efficient, and can be equipped with its own power package. Desalination Plants.Reverse Osmosis (RO) or ion-exchange is one of the most widely used methods of desalinization available today. RO desalinization systems requires pre-filtration to reduce clogging of the filter membrane by organic matter.Placed in front of an RO filter unit in a desalinization system, the Sionix MWTS is expected to greatly lengthen the time between costly back-flushes and prolong the life of the RO filters, which would enhance the cost-effectiveness of desalination processes. Marketing and Sales Plan We plan to market and sell our MWTS through participation in a number of vertical market oriented industry groups, including selected advertising in specialized publications, trade shows, and direct mail.Initially we intend to utilize in-house marketing in conjunction with outsourced marketing consultants and national and international distributorships and agency relationships, both exclusive and non-exclusive in nature. Patents We hold9 U.S. patents on technology related to water treatment. Three additional patent applications have been filed as of March 3, 2011 related to our process of bubble generation.Patents covering various aspects of the MWTU will remain in force until 2023. Competition We estimate that we have hundreds of potential competitors - DAF itself has been around approximately 100 years.However, due to the economic barriers created by the investment necessary to tool a manufacturing facility and employ the personnel necessary to develop and sell equipment, competition in the water treatment and filtration industry may grow slowly. Our MWTS must compete with water treatment equipment produced by companies that are more established than we are and have significantly greater resources than we have, such as General Electric Co., Siemens Water Technologies, US Filter, Veolia Environnement, and Cuno Incorporated.We also compete with large architectural/engineering firms that design and build water treatment plants and wastewater facilities and with producers of new technologies for water filtration.Competitive factors include system effectiveness, operational cost and practicality of application, pilot study requirements and potential adverse environmental effects.We note that competition in our industry is not based solely on price – water purification, filtration and recycling solutions tend to be highly customized and designed to the customer’s specifications, and thus a wide range of considerations determine the competitiveness of the products and solutions of participants in our industry. In competing in this marketplace, we must also address the conservative nature of public water agencies and fiscal constraints on the installation of new systems and technologies.Currently we do not represent a significant presence in the water treatment industry. 22 Regulatory Matters Process water treatment plants and wastewater plants must comply with clean water standards set by the Environmental Protection Agency under the authority of the Clean Water Act and standards set by states and local communities.In many jurisdictions, including the United States, because process water treatment facilities and wastewater treatment systems require permits from environmental regulatory agencies, delays in permitting could cause delays in construction or usage of the systems by prospective customers. In 1974, the U.S. Safe Water Drinking Act was passed.It empowered the EPA to set maximum levels of contamination allowable for health-threatening microbes, chemicals, and other substances which could find their way into drinking water systems, and gave the agency the power to delegate enforcement. By 1986, Congress was dissatisfied with the speed with which the EPA was regulating and enforcing contaminant limits.The SDWA revision that year set rigid timetables for establishing new standards and ordered water systems to monitor their supplies for many substances not yet regulated by EPA standards. Additionally, it limited polluting activities near public groundwater wells used as drinking water sources - an acknowledgment of the growing threat to underground water supplies.It named 83 contaminants and set out a program for adding 25 more every 3 years, as well as specifying the “best available technology” for treating each contaminant. The timetable for imposing these regulations was rigid and tended to treat all contaminants as equally dangerous, regardless of relative risk. The cost to water districts for monitoring compliance became a significant burden, especially to small or medium-sized districts. The 1986 law authorized the EPA to cover 75 percent of state administrative costs, but in actuality, only about 35 percent was funded. Congress updated the SDWA again in 1996, improving on the existing regulations in two significant ways. First, they changed the focus of contaminant regulations to reflect the risk of adverse health effects, the rate of occurrence of the contaminant in public water systems, and the estimated reduction in health risk resulting from regulation. Along with this, a thorough cost-benefit analysis must be performed by the EPA, with public health protection the primary basis for determining the level at which drinking water standards are set. Second, states were given greater flexibility to implement the standards while arriving at the same level of public health protection. In addition, a revolving loan fund was established to help districts build necessary improvements to their systems. An additional bill, the Fracturing Responsibility and Awareness of Chemicals (FRAC) Act of 2009 amending the SDWA would require energy companies to disclose which chemicals are being used in the frac-ing fluid, which many believe are a source of contamination to our water sources.Considerable resistance to the proposed bill has been registered by the energy companies, many of which claim that the composition of the frac-ing fluid is a trade secret. While Sionix is sensitive to matters of excessive or unreasonable regulatory oversight, the lack of consistent treatment standards, development of micron and sub-micron measurement technologies, and jurisdictional irregularities have compounded an unfortunate paucity of self regulation.We believe that on the whole, growth of reasoned and responsible regulatory standards tend to enhance rather than detract from sales/marketing opportunities for Sionix. 23 Research and Development Research and development expenses for the quarter ended December 31, 2010 were $81,627, for the year ended September 30, 2010 were $360,982 and for the year ended September 30, 2009 were $761,440.Research and development consists of additional modifications to the MWTS based on the varying water conditions experienced by the Company’s customers and prospective customers, and adjustments to unit functionality based on testing results. We capitalize development costs in accordance with GAAP. All other costs, including salaries and wages of employees included in research and development, have been expensed as incurred. Use of Capital Sionix has deployed its capital to fund ongoing operations and development of our technology. This has included the completion of certain control system designs for our MWTS, and detailed electronic drawings that allow for the building of our units by sub-contract manufacturers.As well, we continue to employ individuals who install, operate and train customers in the operation of our MWTS. Additionally, we have begun a sales program to present our product and solutions to potential customers in a variety of markets. To support these sales efforts we must fund the development of sales literature, technical data, and the wages and travel costs for those employees who are conducting the sales efforts.Also, we have on-going administration costs related to being a public reporting company. Lastly, as a growing company from time to time we may require additional capital to support cash flow requirements as we build and sell our MWTS’. Manufacturing and Raw Materials Sionix sub-contracts the manufacture of our MWTU through a series of location-based service providers who manufacture and assemble in accordance with our specifications and design requirements. We determined in December, 2009 that it was not cost-effective or necessary for quality management to maintain our own manufacturing operation, and closed our facility in the Anaheim, CA.Our sub-contracting arrangements are anticipated to cover various international geographic regions, with a single contract manufacturer for the North American continent. The materials used in the production of the Sionix products are easily obtainable from a variety of suppliers. Engineering and Design In March, 2010 we announced our strategic alliance agreement with Pacific Advanced Civil Engineering, Inc. (PACE), an advanced water engineering firm headquartered in Fountain Valley, CA.PACE has over 35 years of experience in all phases of water remediation, large and small, including storm water management, river engineering, floodplain mapping, watershed analysis and planning, GIS water resource applications, water quality assessment, water and wastewater treatment, potable water storage and distribution, and lake systems.Under this agreement, PACE has provided continuous engineering oversight of our application specific MWTU and MWTS. We have also entered into an exclusive services agreement with PERC Water Corporation (PERC), a water recycling and water asset management company headquartered in Costa Mesa, California.Under the agreement, PERC has the exclusive right to supply logic controls, including the software, hardware, firmware, panels and networks, including Ethernet, Wi-Fi and/or satellite based telemetry.Johan Perslow, the founder of both PACE and PERC joined the Board of Directors of Sionix in June, 2010. 24 Our arrangement with PACE is that they are to receive a fee of 3% of the revenue earned from the sale of a MWTS for their services on a per customer basis. Should we require additional services from PACE it will be charged either on a per-hour or fixed price basis. Our arrangement with PERC is on a per installation basis. We anticipate that these relationships will help us to validate the efficacy of our technology.We also believe that these relationships expose us to a potentially broader range of application opportunities, and types of customers. Employees We haveseven full-time employees as of the date of this prospectus, none of whom are covered by any collective bargaining agreement. We consider the relationships with our employees to be good. Source of Revenue All of our revenue has historically originated from within the U.S. Properties and Long-Lived Assets We do not own any physical properties or long-lived assets that are material to our business. Legal Proceedings Other than as noted below, we are not a party to any pending legal proceedings and, to our knowledge, none of our officers, directors or principal shareholders are party to any legal proceeding in which they have an interest adverseto us. On January 14, 2011 the Company settled all claims with an attorney who previously represented Sionix, Robert J. Zepfel of Haddan & Zepfel, who filed a Complaint in the Superior Court of California, County of Orange (assigned Case No. 30-2010-00333941). Mr. Zepfel alleged claims for breach of contract and sought money damages. Mr. Zepfel's Complaint focused upon a fee agreement entered into July 2003. Mr. Zepfel claimed that as of the filing date $96,896 was due in fees, interest and penalties for non-payment. The Company and Mr. Zepfel settled the claim for $80,000 to be paid out over a period of approximately 10 months from the date of settlement. However, as of the date of this filing the Company has not made the agreed upon payment due February 7, 2011 due to a lack of available cash. 25 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the notes to those statements included elsewhere in this prospectus.In addition to the historical financial information, the following discussion and analysis contains forward-looking statements that involve risks and uncertainties.Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth under “Risk Factors” and elsewhere in this prospectus. Critical Accounting Policies and Estimates Our discussion and analysis of our financial condition and results of operations is based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses for each period.The following represents a summary of our critical accounting policies, defined as those policies that we believe are the most important to the portrayal of our financial condition and results of operations and that require management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effects of matters that are inherently uncertain. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States (“GAAP”) requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Significant estimates include collectability of accounts receivable, accounts payable, sales returns, and recoverability of long-term assets. Cash and Cash Equivalents Cash and cash equivalents represent cash and short-term, highly liquid investments with original maturities of three months or less. Inventory Inventory is stated at the lower of cost or market, with cost generally determined on a first-in, first-out basis. Management utilizes specific product identification, historical product demand, and comparison of inventory costs to market value as the basis for determining the need for an excess or obsolete inventory reserve. Changes in market conditions, lower than expected customer demand, or changes in technology or features are also considered by management in determining whether an allowance for obsolete inventory is required. As of December 31, 2010, September 30, 2010, and September 30, 2009, management believes that no such reserve is required. Property and Equipment Property and equipment is stated at cost. The cost of additions and improvements are capitalized while maintenance and repairs are expensed as incurred. Depreciation of property and equipment is provided on a straight-line basis over the estimated useful lives of the assets, ranging from 3 to 5 years. 26 Accrued Derivative Liabilities The Company applies ASC Topic 815, “Derivatives and Hedging,” which provides a two-step model to determine whether a financial instrument or an embedded feature is indexed to an issuer’s own stock and thus able to qualify for equity treatment. In the first and second quarter of the fiscal year ending September 30, 2010, liability accounting was triggered for the Company as there were insufficient shares to fulfill all potential conversions. The Company determined which instruments or embedded features required liability accounting and recorded the fair values as an accrued derivative liability. The changes in the values of the accrued derivative liabilities are shown in the accompanying income statements as “gain (loss) on change in fair value of warrant and option liability” and “gain (loss) on change in fair value of beneficial conversion liability.” During the year ended September 30, 2010, the Company determined that there were embedded derivatives in certain convertible notes payable. The change in fair value of these embedded derivatives are shown in the accompanying income statements as “gain (loss) on change in fair value of derivative liability.” Fair Value Measurements For certain of the Company’s financial instruments, including cash and cash equivalents, accounts payable, accrued expenses and short-term debt, the carrying amounts approximate fair value due to their short maturities.In addition, the Company has short-term debt with investors. The carrying amounts of the short-term liabilities approximate their fair value based on current rates for instruments with similar characteristics. ASC Topic 820, “Fair Value Measurements and Disclosures,” requires disclosure of the fair value of financial instruments held by the Company. ASC Topic 825, “Financial Instruments,” defines fair value, and establishes a three-level valuation hierarchy for disclosures of fair value measurement that enhances disclosure requirements for fair value measures.The carrying amounts reported in the balance sheets for receivables and current liabilities each qualify as financial instruments and are a reasonable estimate of their fair values because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest. The three levels of valuation hierarchy are defined as follows: ● Level 1 inputs to the valuation methodology are quoted prices for identical assets or liabilities in active markets. ● Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. ● Level 3 inputs to the valuation methodology are unobservable and significant to the fair value measurement. The Company analyzes all financial instruments with features of both liabilities and equity under ASC Topic 480, “Distinguishing Liabilities from Equity,” and ASC Topic 815. The Company’s warrant and option liability is carried at fair value totaling $0, $0, and $7,937,620 as of December 31, 2010, September 30, 2010 and September 30, 2009, respectively.The Company’s beneficial conversion liability is carried at fair value totaling $0, $0, and $2,001,143 as of December 31, 2010, September 30, 2010, and September 30, 2009, respectively.The Company used Level 2 inputs for its valuation methodology for the warrant and option liability and beneficial conversion liability as their fair values were determined by using the Black-Scholes option pricing model based on various assumptions. 27 Fair Value as of September 30, 2009 Fair Value Measurements at September 30, 2009 Using Fair Value Hierarchy Liabilities Level 1 Level 2 Level 3 Warrant and option liability $ - $ - Conversion option liability - - Total accrued derivative liabilities $ - $ - The Company recognized a gain (loss) on the fair value of the warrant and option liability of $4,359,957 and ($631,781) for the years ended September 30, 2010 and 2009, respectively. The Company recognized a gain on the change in fair value of the beneficial conversion liability of $959,985 and $8,471,003 for the years ended September 30, 2010 and 2009, respectively. The Company recognized a gain on the fair value of the warrant and option liability of $0 and $4,006,604 for the three months ended December 31, 2010 and 2009, respectively. The Company recognized a gain on the change in fair value of the beneficial conversion liability of $0 and $866,390 for the three months ended December 31, 2010 and 2009, respectively. The warrant and option liability and the beneficial conversion liability were both eliminated in March 2010 as the Company increased its authorized shares of common stock. The Company did not identify any other non-recurring assets and liabilities that are required to be presented in the balance sheets at fair value in accordance with ASC Topic 825. Advertising The cost of advertising is expensed as incurred, and included in sales and marketing expense. Total advertising costs were $8,000 and $0 for the years ending September 30, 2010 and 2009, respectively.Total advertising costs were $9,972 and $0 for the three months ending December 31, 2010 and 2009, respectively. Revenue Recognition Revenues from product sales are recorded when all four of the following criteria are met: (i) persuasive evidence of an arrangement exists; (ii) delivery has occurred or services have been rendered; (iii) the Company's price to the buyer is fixed or determinable; and (iv) collectability is reasonably assured. The Company's policy is to report its sales levels on a net revenue basis, with net revenues being computed by deducting from gross revenues the amount of actual sales returns and the amount of reserves established for anticipated sales returns. The Company's policy for shipping and handling costs, billed to customers, is to include it in revenue in accordance with ASC Topic 605, “Revenue Recognition,” which requires that all shipping and handling billed to customers should be recorded as revenue. Accordingly, the Company records its shipping and handling amounts within net sales and operating expenses. Deferred revenue, amounting to $ 619,832, $300,000, and $1,620,000 at December 31, 2010, September 30, 2010, and September 30, 2009 respectively, represents advance billings and/or customer deposits on products for which revenue recognition criteria have not yet been met. Research and Development The cost of research and development is expensed as incurred. Total research and development costs were $360,982 and $761,440 for the years ended September 30, 2010 and 2009, respectively. Total research and development costs were $81,627 and $110,943 for the three months ended December 31, 2010 and 2009, respectively. 28 Income Taxes The Company accounts for income taxes in accordance with ASC Topic 740, “Income Taxes”. ASC 740 requires a company to use the asset and liability method of accounting for income taxes, whereby deferred tax assets are recognized for deductible temporary differences, and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion, or all of, the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Under ASC 740, a tax position is recognized as a benefit only if it is “more likely than not” that the tax position would be sustained in a tax examination being presumed to occur. The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination. For tax positions not meeting the “more likely than not” test, no tax benefit is recorded. Stock-Based Compensation The Company records stock-based compensation in accordance with ASC Topic 718, “Compensation - Stock Compensation.”ASC Topic 718 requires companies to measure compensation cost for stock-based employee compensation at fair value at the grant date and recognize the expense over the employee’s requisite service period. Under ASC Topic 718, the Company’s volatility is based on the historical volatility of the Company’s stock or the expected volatility of similar companies. The expected life assumption is primarily based on historical exercise patterns and employee post-vesting termination behavior. The risk-free interest rate for the expected term of the option is based on the U.S. Treasury yield curve in effect at the time of grant. The Company uses the Black-Scholes option-pricing model, which was developed for use in estimating the fair value of options. Option-pricing models require the input of highly complex and subjective variables including the expected life of options granted and the Company’s expected stock price volatility over a period equal to or greater than the expected life of the options. Because changes in the subjective assumptions can materially affect the estimated value of the Company’s employee stock options, it is management’s opinion that the Black-Scholes option-pricing model may not provide an accurate measure of the fair value of the Company’s employee stock options. Although the fair value of employee stock options is determined in accordance with ASC Topic 718 using an option-pricing model, that value may not be indicative of the fair value observed in a willing buyer/willing seller market transaction. Earnings Per Share Earnings per share is calculated in accordance with the ASC Topic 260, “Earnings Per Share.”Basic net income or loss per share is computed by dividing the net income or loss available to common stock holders by the weighted average number of common shares outstanding. Diluted net loss per share is based on the assumption that all dilutive convertible shares and stock options and warrants were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants that are deemed “in the money” are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Also, under this method, convertible notes are treated as if they were converted at the beginning of the period.The following are reconciliations of the income (numerator) and number of shares (denominator) used in the basic and diluted earnings per share computations for the year ended September 30, 2010 and for the three months ended December 31, 2009. For all other periods presented, the aforementioned securities were determined to be anti-dilutive and the number of shares used to determine basic and diluted earnings per share were the same. 29 For the Year Ended September 30, 2010 Income(Numerator) Weighted Average Number of Shares (Denominator) Amount per Share Basic Earnings Per Share Income available to common stockholders $ $ Effect of Dilutive Securities Stock options - Warrants - - Convertible Debt Diluted earnings per share Adjusted income available to common stockholders $ $ For the Three Months Ended December 31, 2009 Income(Numerator) Weighted Average Number of Shares (Denominator) Amount per Share Basic Earnings Per Share Income common stockholders $ $ Effect of Dilutive Securities Adjustment – gain on “in the money” warrants ) Adjustment – gain on debt conversions and interest, net ) Diluted earnings per share Adjusted income available to common stockholders $ $ Contractual Obligations At December 31, 2010, the duration and amounts of our significant contractual obligations were as follows: Payments due by Period Less than One to Three to More Than One Year Three Years Five Years Five Years Total Notes payable, related parties $ $ - $ - $ - $ Convertible notes - - - Subordinated convertible notes - - - Total $ $ - $ - $ - $ 30 At September 30, 2010, the duration and amounts of our significant contractual obligations were as follows: Payments due by Period Less than One to Three to More Than One Year Three Years Five Years Five Years Total Notes payable, related parties $ $ - $ - $ - $ Convertible notes - - - Subordinated convertible notes - - - Total $ $ - $ - $ - $ Off-Balance Sheet Arrangements We do not have off-balance sheet arrangements.As part of our ongoing business, we do not participate in transactions that generate relationships with unconsolidated entities or financial partnerships, such as entities often referred to as structured finance or special purpose entities, often established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. Plan of Operation During the nextfiscal year we plan to continue marketing and selling our existing MWTS to potential domestic and international customers. We believe that we are now able to aggressively market our systems to a variety of private companies in several vertical markets including oil & gas, agriculture, manufacturing, health care and public water utilities.The demonstration of our MWTS working at our existing customer location will serve as a sales tool and a model for possible applications and installations. Now that we have obtained initial financing, as planned we are engaging in selective sales and promotional activities in connection with the operation of the unit, including media exposure. If the unit continues to operate successfully, we believe we can receive orders for operating units. We are also continuing to consider alternative product designs to accommodate the different needs we are uncovering during our sales efforts. To support this we maintain our relationship with PACE for engineering support. RESULTS OF OPERATIONS Three Months Ended December 31, 2010 Compared To Three Months Ended December 31, 2009 Revenues for the three months ended December 31, 2010 and 2009 were $0 for the period ended December 31, 2010 as compared to $1,620,000 for the period ended December 31, 2009 as the Company recognized the revenue from the sale of the MWTS to IWE. Revenue for the sale to Wenning Poultry has not yet been recognized. The Company’s total operating expenses were $817,311 during the three months ended December 31, 2010, an increase of $446,744 or 121%, as compared to $370,567 for the three months ended December 31, 2009.General and administrative expenses were $649,610 during the three months ended December 31, 2010, an increase of $396,855 or 157%, as compared to $252,755 for the three months ended December 31, 2009.The increase in general and administrative expenses was due to increased wages and stock-related compensation related to new management personnel. Sales and marketing expenses of $84,270 for the three months ended December 31, 2010 (compared to zero for the prior period) are related to payment to certain vendors for sales support, as well as travel and related expenses. Research and development expenses were $81,627 during the three months ended December 31, 2010, a decrease of $29,316 or 26.4%, as compared to $110,943 for the three months ended December 31, 2009.The decrease is due to the focus on sales and marketing since the current product is fully designed and functional. The Company also incurred interest costs related to our various notes in the amount of $105,192; this is an increase of $21,182 from the prior period when we reported interest costs of $84,010. Normal operations were limited by the lack of available cash from normal operations. 31 Year Ended September 30, 2010 Compared To Year Ended September 30, 2009 Revenue.The Company recognized $1,620,000 in revenue for the fiscal year ended September 30, 2010 from the sale of a MWTS, in the same period for 2009 it had no revenue.The recognition of this revenue was the first in the Company’s history. The Company also incurred costs of $1,093,748 related to that sale, or 67.5% of revenue. The Company believes that the costs associated with the installation of this first commercial unit (the IWE unit) were high due to one-time costs associated with the Company’s first installation. During the year ended September 30, 2010 the Company received an order and deposit for another MWTS, revenue from this order (the Wenning Poultry unit) has not yet been recognized because the installation of the unit was not completed as of September 30, 2010. Operating Expense.The Company incurred operating expenses of $2,306,745 during the fiscal year ended September 30, 2010, a decrease of $219,498 as compared to $2,526,243 for the fiscal year ended September 30, 2009.General and administrative expenses were $1,680,436 for the period ended September 30, 2010, a decrease of $55,923 over the prior period. The decrease in general and administrative expenses resulted primarily from the closing of the Anaheim facility. Sales and Marketing costs were $247,042 for the period ended September 30, 2010 compared with no expenses for this category in 2009. This is due to new management’s focus on and attention to the sale of MWTS to a variety of potential customers. Research and development expenses of $360,982 during the fiscal year ended September 30, 2010, a decrease of $400,458, as compared to $761,440 for the fiscal year ended September 30, 2009, also contributed to the decrease in operating expenses. The decrease in Research and Development costs were due to the completion of the design of the MWTS and the subsequent focus on Sales and Marketing. Other Income.Other income (expense) totaled $5,072,763 during the fiscal year ended September 30, 2010, a decrease of $2,482,478 from the period ended September 30, 2009. This difference is due mainly to the decrease in the amount of $2,524,468 in the gains associated with fair value of derivative liabilities. The Company incurred interest expense of $902,209 during the fiscal year ended September 30, 2010, an increase of $609,515 as compared to $292,694 for the fiscal year ended September 30, 2009. Theincrease in interest expense was due primarily to the amortization of the beneficial conversion features discount and warrant discount of the convertible debt securities during the fiscal year ended September 30, 2010. During the fiscal year ended September 30, 2010, the Company recorded a gain on settlement of debt of $731,137 compared to a gain of $3,616 for the prior year. This gain is due to the Company’s settling numerous liabilities from prior years on favorable terms. Year Ended September 30, 2009 Compared to the Year Ended September 30, 2008 The Company had no revenue for the fiscal years ended September 30, 2009 or 2008.The Company received an order and deposit for one water treatment system during the 2008 fiscal year, revenue from this order has not been recognized because the installation of the units was not completed as of September 30, 2009. 32 The Company incurred operating expenses of $2,526,243 during the fiscal year ended September 30, 2009, a decrease of $6,089,590 as compared to $8,615,833 for the fiscal year ended September 30, 2008.General and administrative expenses were $1,736,359 for the period ended September 30, 2009, a decrease of $5,793,271 over the prior period. The decrease in general and administrative expenses resulted primarily from options and warrants issued to employees and consultants which in fiscal 2008 represented a charge of approximately $5,0000,000, however in fiscal 2009 the charge was approximately $100,000. Research and development expenses of $761,440 during the fiscal year ended September 30, 2009, a decrease of $299,493, as compared to $1,060,933 for the fiscal year ended September 30, 2008, also contributed to the decrease in operating expenses. The decrease in research and development expenses resulted primarily from a reduction of personnel costs.We reduced the number of our employees due to limited cash resources. Other income (expense) totaled $7,555,241 during the fiscal year ended September 30, 2009. This was a substantial decrease from the prior period where the Company reported income of $24,167,124. This difference is due mainly to the decrease in the amount of $17,821,584 in the fair value of the option and warrant liability in fiscal 2009. The Company earned interest income of $3,962 during the fiscal year ended September 30, 2009, as compared to $7,830 during the fiscal year ended September 30, 2008.The decrease of $3,868 is due to reduced cash deposits. The Company incurred interest expense of $292,694 during the fiscal year ended September 30, 2009, a decrease of $829,494 as compared to $1,122,188 for the fiscal year ended September 30, 2008. Thedecrease in interest expense was due primarily to the conversion of certain debt securities to common stock, and the amortization of the beneficial conversion features discount and warrant discount of the convertible debt securities during the fiscal year ended September 30, 2008. During the fiscal year ended September 30, 2008, the Company recorded a loss on settlement of debt and loss on lease termination of $254,309 and $125,015, respectively. There was a gain of $3,616 on settlements during the fiscal year ended September 30, 2009. Liquidity and Capital Resources The Company had cash and cash equivalents of $23,084, $22,982 and $1,220,588 at September 30, 2010, 2009 and 2008, respectively.At December 31, 2010, the Company had cash and cash equivalents of $152,996.The Company’s source of liquidity has been loans, the sale of its securities and deposits received from orders from the sale of MWTS’. The Company expects to receive additional orders for MWTS but if it does not receive additional orders or if these orders do not satisfy its capital needs, the Company expects to continue to sell its securities or obtain loans to meet its capital requirements.The Company has no binding commitments for financing and, with the exception of the orders it received during the 2010 fiscal year, no additional orders for the sale of its products.There can be no assurance that sales of the Company’s securities or of its MWTS, if such sales occur, will provide sufficient capital for its operations or that the Company will not encounter unforeseen difficulties that may deplete its capital resources more rapidly than anticipated. As of September 30, 2010, a total of approximately $1,666,000 in principal amount of certain promissory notes issued by the Company, plus accrued interest, were due.The Company has not yet paid the notes and no demand for payment has been made. Operating Activities During the three months ended December 31, 2010, the Company used $427,961 of cash in operating activities.Non-cash adjustments included $1,804 for depreciation, $58,695 for the amortization of beneficial conversion feature and debt discounts, $619,019 for share-based payments to consultants and employees, and $65,710 for a loss on settlement of debt. Cash provided by operating activities included $319,832 in deferred revenue and $151,114 in accounts payable. Cash used in operating activities included $121,571 in inventory, $73,919 in other current assets, and $223,611 in accrued expenses. 33 During the fiscal year ended September 30, 2010, the Company used $1,496,299 of cash in operating activities.Non-cash adjustments included a cumulative $5,314,754 gain related to the change in fair value of derivative, warrant and option, and beneficial conversion liabilities, $571,461 related to the amortization of the beneficial conversion feature and debt discounts, a gain of $731,137 on the settlement of debt, $442,249 for employee stock-based compensation, $962,354 for consultant stock-based compensation, $45,919 for the impairment of fixed assets, and $18,285 for depreciation.The Company reduced its Accounts Payable by $395,852 through settlement of debts and cash raised through the sale of securities. It also reduced its Accrued expenses by $388,963 through the settlement of debts using equity. Although the Company was installing a MWTS as of September 30, 2010, it recorded a decrease of $490,300 in inventory because of cost savings in building the Wenning Poultry unit from the IWE unit. During the fiscal year ended September 30, 2009, the Company used $1,852,060 of cash in operating activities.Non-cash adjustments included $28,444 for depreciation, $198,351 for employee stock-based compensation, $238,244 for consultant stock-based compensation, $135,625 in non-cash based financing costs, and $125,000 for the impairment of fixed assets.The Company also recorded an increase of $1,069,460 in inventory. Cash provided by operating activities included $475,954 in accounts payable, $510,038 in accrued liabilities, and $360,000 in customer deposits. Investing Activities During the three months ended December 31, 2010, the Company acquired property and equipment totaling $3,127, as compared to $0 during the three months ended December 31, 2009. During the fiscal year ended September 30, 2010, the Company acquired property and equipment totaling $38,599 related to office operations, and also incurred a charge related to the impairment of assets related to the Anaheim operations. During the fiscal year ended September 30, 2009, the Company acquired property and equipment totaling $5,546, as compared to $96,552 during the fiscal year ended September 30, 2008. The Company does not have any material capital expenditures committed or planned as of this time. Financing Activities Financing activities provided $561,000 to the Company during the three months ended December 31, 2010 and related to net proceeds from the sale of common stock.During the three months ended December 31, 2009, cash of $200,000 was provided by financing activities from borrowings. Financing activities provided $1,535,000 to the Company during the fiscal year ended September 30, 2010. The Company received $545,000 in short-term notes payable and $990,000 through proceeds from the sale of common stock. Financing activities provided $660,000 to the Company during the fiscal year ended September 30, 2009. The Company received $390,000 in short-term notes payable and $270,000 through proceeds from the sale of common stock. Financing activities provided $2,251,779 to the Company during the fiscal year ended September 30, 2008. The Company received $1,425,000 in notes payable, and $750,000 from the issuance of stock. The Company made payments of $19,260 to an officer for a loan payable, $15,000 to a related party for loan payable, and $27,336 on an equity line of credit. 34 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS The following table identifies our current executive officers and directors. Name Age Position Director Since James R. Currier 64 Chief Executive Officer and Chairman December, 2009 David R. Wells 48 President, Chief Financial Officer and Director December, 2009 James Alexander 70 Director March, 2009 Frank Power 59 Director March, 2009 William A. Retz 70 Director June, 2010 Johan Perslow 67 Director June, 2010 There are no family relationships between any of our directors or executive officers. Our directors serve until the next annual meeting of shareholders and until their successors are elected by our shareholders, or until the earlier of their death, retirement, resignation or removal. Our executive officers are appointed by our board of directors and serve at the board’s discretion. Except as described below, there is no arrangement or understanding between any of our directors or executive officers and any other person pursuant to which any director or officer was or is to be selected as a director or officer. None of our directors or executive officers has, during the past five years, has ● had any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer, either at the time of the bankruptcy or within two years prior to that time ● been convicted in a criminal proceeding and none of our directors or executive officers is subject to a pending criminal proceeding ● been subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities, futures, commodities or banking activities, or ● been found by a court of competent jurisdiction (in a civil action), the Securities and Exchange Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. 35 Business Experience James R. Currier.James R. Currier is the Chairman of the board of directors and Chief Executive Officer of Sionix Corporation. From July2007 Mr.Currier has been the managing partner of a private company with interests in a bio-mass conversion technology involving the mechanical disaggregation of certain bio-wastes into energy and thermal feedstock, edible fiber, pure hydrogen, C5 sugars, and other recoverable elements contained in bio-wastes of high cellulosic and starch content (principally sugar cane bagasse). From January2004 to December2005 he was a founder and CFO of Fireaway LLC, a manufacturer of fire protection, suppression, and extinguishing systems using a revolutionary method of interrupting the chemical chain reaction inherent to fire without eliminating oxygen, heat, or the fuel elements of the fire triangle. In both positions, Currier was responsible for the acquisition and licensing of highly proprietary non-American based technologies and securing start-up financing. During the period from January2006 to July2007, Mr.Currier was retired.Mr. Currier’s experience in acquiring and licensing technologies and in managing the operations of biotechnology companies led management to believe that he should serve as a director. Mr.Currier earned a BA in Political Science and Economics from Western Illinois University in 1973. Mr. Currier joined the Board due to his role as CEO, and his extensive work with international companies, his manufacturing experience, and his experience managing rapidly growing public companies. David R. Wells.David R. Wells is the President and Chief Financial Officer of Sionix Corporation and he serves on the board of directors. Prior to joining the Company, from December2005 to September2009 he was the CFO of Voyant International Corporation. Prior to joining Voyant, from July2003 to October2005 he served as VP Finance for PowerHouse Technologies Group, Inc. (now Migo Software, Inc.). Mr.Wells possesses over 20 years experience in finance, operations and administrative positions. While mainly focused on technology companies, he has also worked in supply-chain management, manufacturing and the professional services industry. He has experience working with auditors and regulatory agencies to rapidly address non-conforming situations and assisting companies who desire to increase their internal controls. Mr.Wells earned a BA in Finance and Entrepreneurship from Seattle Pacific University, and holds an MBA from Pepperdine University. Mr. Wells joined the Board due to his role as President and CFO, and his experience managing rapidly growing public companies. James Alexander.Mr. Alexander joined our board in March 2009. From January 1993 to the present, Mr. Alexander has been the General Manager of Alexander Energy, a Nevada general partnership.Alexander Energy engages in the purchase and management of oil and gas resources, including exploration and production.Mr. Alexander received a Bachelor of Business Administration from the University of Oklahoma. Mr. Alexander remains on our Board due to his history with the Company. Frank Power.Mr. Power joined our board in March 2009. Mr. Power is a 28-year veteran of the aerospace industry.He has served in a number of executive positions with Sonfarrel Inc. beginning in 1981.His background covers manufacturing management, operations, sales, and marketing.He has managed millions of dollars in defense contracts with all of the Tier 1 defense contractors in the United States.He is a Lean expert, Six Sigma, and an expert in continuous improvement methodology. Mr. Power joined and remains on our Board due to his extensive manufacturing experience, and his knowledge of the history of the Company. Rear Admiral William A. Retz, USN (Ret).Rear Admiral William “Bill” Retz joined our board in May 2010. Mr. Retz has been an independent consultant since 2005. Prior to that he has been employed by ARAMARK from 1996 to 1999, and was the Chief Executive Officer of NOFIRE Technologies from 2000 to 2005, a publicly traded company specializing in the manufacture of fire retardant coatings and engineered products.Mr. Retz began his career in the United States Navy where he served for over 32 years as a Surface Warfare Officer, and earned the rank of Rear Admiral prior to his departure in 1995. His experience included commands at sea at the ship (USS Stump DD978), squadron (DESRON 22) and group (SURFGRUMIDPAC) level.Ashore he worked predominately in the area of personnel/manpower management where he was a proven specialist and included two flag tours at the Bureau level.He served with the river patrol forces in Vietnam, the amphibious forces during the 1973 Middle East crisis and in the Persian Gulf.Mr. Retz joined our Board due to his experience with rapidly growing public companies, his experience and relationships within the government. 36 Johan Perslow.Mr. Perslow joined our board in May 2010. Since 1980 Johan Perslow has founded and remains a key executive of three businesses: PACE, PERC, and Pacific Aquascape.He is a leading engineer in the water resources industry, a businessman, and an inventor.Mr. Perslow has been the principal designer, consultant, and construction manager for more than 800 state-of-the-art water-resource projects including recycled water systems, natural-based stormwater management and flood control systems, lake and pumping systems, irrigation-optimization systems, and tertiary water reclamation facilities.He has also been involved with the structural design of numerous interstate highway bridges and other complex structures such as a replacement design proposal for the World Trade Center in New York City. Mr. Perslow joined our Board due to his extensive experience in water management, treatment, solution engineering and design, and due to his successes in building and growing several companies. Executive Compensation In fiscal 2010 and 2011 the board of directors granted stock options to the executive officers as set forth below in “Grants of Plan-Based Awards.” Severance and change of control arrangements. Pursuant to their employment agreements, the term of employment for our Chief Executive Officer and our President and Chief Financial Officer extends through December 31, 2013. As well these contracts provide for a six (6) month notice period for termination of the contract if notice is provided after July 1, 2012.The employment agreements with our Chief Executive Officer and our President and Chief Financial Officer also provide for accelerated vesting of the executive’s then outstanding stock options in the event the executive is terminated by us without cause, is constructively terminated, or following a change of control. These arrangements are intended to preserve morale and productivity and encourage retention in the face of the disruptive impact of a change of control and to allow them to focus on the value of strategic alternatives to shareholders without concern for the impact on their continued employment, as each of their offices is at heightened risk of turnover in the event of a change of control. Employee benefits.Our executive officers receive the same benefits available to our employees generally. These include participation, sometimes at the employee’s expense, in health, dental, group life and disability insurance plans. The type and extent of benefits offered are intended to be competitive within our industry. Compensation Policies and Practices Regarding Risk Management In fulfilling its oversight responsibilities, the Board of Directors believes that our compensation policies and practices provide proper incentive to guide executive management, and do not motivate imprudent risk taking. Specifically, the Board of Directors reviewed Sionix’ compensation programs and determined that it has the following characteristics which the Board believes guards against excessive risk-taking: ● Our stock-based incentive compensation is designed to reward executives based on creating and sustaining shareholder value, that encourage them to work towards longer-term Company goals; ● We do not offer significant short-term incentives that might drive high-risk investments at the expense of long-term Company value; and ● Our compensation awards are set and awarded at reasonable levels, in accordance with our economic position and prospects, as well as the compensation offered by comparable companies. Tabular Disclosure Regarding Executive Compensation The following table reflects all compensation awarded to or earned by our Chief Executive Officer, our two most highly compensated officers other than the Chief Executive Officer and any other individuals who are no longer serving, but who did serve, as an officer during the last two completed fiscal years. 37 SUMMARY COMPENSATION TABLE The following table and discussion sets forth information with respect to all compensation awarded to, earned by or paid to our chief executive officer and up to two of our executive officers whose annual salary and bonus exceeded $100,000 during our last two completed fiscal years (collectively referred to in this discussion as the “named executive officers”).Rodney Anderson resigned as our Chief Executive Officer on December 16, 2009 and Robert Hasson resigned as our Chief Financial Officer on December 16, 2009. Name/ Warrant/ Non-Equity Non-Qualified Principal Stock Option Incentive Plan Deferred Position Year Salary Bonus Awards Awards Compensation Compensation Other Total James R. Currier $ $ $ - $ $ - $ - $ $ Chief Executive Officer - David R. Wells - - - President and Chief Financial Officer - James J. Houtz - Former Chief Executive Officer - President Rodney Anderson - Former Interim Chief Financial Officer, and Chief Executive Officer and President - (3)(4a)(4b) Robert Hasson - Former Interim Chief Financial Officer - (4b)(5a)(5b) Other compensation is for automobile allowance. James Houtz was terminated as Chief Executive Officer and President on February 26, 2009. There were salary payments subsequent to the resignation. Rodney Anderson was Interim Chief Financial Officer from October 15, 2008 to February 26, 2009. He was appointed as Interim Chief Executive Officer effective February 26, 2009. His resignation as CEO was effective December 16, 2009. (4a) Salary includes accrued wages of $2,500. (4b) The value of the stock options vested. Robert Hasson was appointed as Interim Chief Financial Officer on March 11, 2009, and resigned as of December 16, 2009. (5a) Salary includes accrued wages of $2,693. (5b) Other compensation is for medical reimbursement. We have had limited cash resources to pay the full salaries to our executive officers as they have come due.On occasion, in lieu of cash, we have paid our executive officers with awards of stock options.For this purpose, in April 2001 we adopted our 2001 Executive Officers Stock Plan (see “Securities Authorized for Issuance under Equity Compensation Plans”).During 2009, we paid $61,958 in salary to Mr. Anderson and accrued $2,500. As of September 30, 2010 all officers and employees were paid in cash all accrued wages due to them through that date. During the year ended September 30, 2010 we have implemented a compensation program for our employees consisting of base salary, cash bonuses and awards of stock options or restricted stock.We believe that a combination of cash, options for the purchase of common stock, or grants of restricted stock will allow us to attract and retain the services of the individuals who will help us achieve our business objectives, thereby increasing value for our shareholders.We grant options or restricted stock because we believe that share ownership by our employees is an effective method to deliver superior stockholder returns by increasing the alignment between the interests of our employees and our shareholders. No employee is required to own common stock in our Company. In setting the compensation for our officers, we look primarily at the person’s responsibilities, at salaries paid to others in businesses comparable to ours, at the person’s experience and at our ability to replace the individual.We expect the salaries of our executive officers to remain relatively constant unless the person’s responsibilities are materially changed.During the 2009 and 2010 fiscal years, we have periodically accrued salaries for our executive officers.It is possible that we will again be unable to pay these salaries in a timely manner until we begin to generate additional cash from sales of our products or we arrange continued financing in the form of equity sales or debt instruments. We also expect that we may pay bonuses in the future to reward exceptional performance, either by the individual or by the Company. The following table sets forth certain information concerning stock option awards granted to our current named executive officers as of September 30, 2010.No options were exercised by our named executive officers during the last fiscal year. 38 OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END OPTION AWARDS Number of Securities Underlying Unexercised Options Equity Incentive Plan Awards: Numberof Securities Underlying Unexercised Unearned Option Exercise Option Expiration Numberof Shares or Units of Stock that Have Market Value of Shares or Units of Stock that Have Equity Incentive PlanAwards: Number of Unearned Shares, Units or Other Rights That Have Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Name Exercisable Un-exercisable Options Price Date Not Vested Not Vested Not Vested Not Vested James R. Currier $ 12/15/2014 David R. Wells $ 12/15/2014 James R. Currier $ 12/31/2014 David R. Wells $ 12/31/2014 James R. Currier $ 4/1/2015 David R. Wells $ 4/1/2015 James R. Currier $ 7/1/2015 David R. Wells $ 7/1/2015 James R. Currier $ 10/1/2015 David R. Wells $ 10/1/2015 James R. Currier $ 1/1/2016 David R. Wells $ 1/1/2016 James R. Currier $ 1/1/2016 David R. Wells $ 1/1/2016 James R. Currier $ 1/1/2016 David R. Wells $ 1/1/2016 James R. Currier $ 1/1/2016 David R. Wells $ 1/1/2016 James R. Currier $ 1/1/2016 David R. Wells $ 1/1/2016 Employment Agreements On December 16, 2009 we entered into an employment agreements with James R. Currier to serve as our Chief Executive Officer. We agreed to pay Mr. Currier a salary of $180,000 per year. Mr. Currier is eligible to receive a performance bonus of up to 50% of his annual compensation, which, if earned, will be paid one-half in cash and one-half in shares of our common stock.The performance bonus will be paid upon the achievement by Mr. Currier of certain objectives during the 2010 fiscal year, including: the filing of restated financial statements, timely completion of all required financial statements included with our periodic reports, the achievement of certain revenue milestones, and remaining in the position through December 31, 2010.We also have granted to Mr. Currier an option to purchase 400,000 shares of our common stock at a price of $0.15 per share.On May 30, 2010, the option grant was repriced to $0.06 per share (see “Option Repricing” below). On December 16, 2009 we entered into an employment agreements with David R. Wells to serve as our President and Chief Financial Officer. We agreed to pay Mr. Wells a salary of $180,000 per year. Mr. Wells is eligible to receive a performance bonus of up to 50% of his annual compensation, which, if earned, will be paid one-half in cash and one-half in shares of our common stock.The performance bonus will be paid upon the achievement by Mr. Wells of certain objectives during the 2010 fiscal year, including: the filing of restated financial statements, timely completion of all required financial statements included with our periodic reports, the achievement of certain revenue milestones, and remaining in the position through December 31, 2010.We also have granted to Mr. Wells an option to purchase 400,000 shares of our common stock at a price of $0.15 per share.On May 30, 2010 the option grant was repriced to $0.06 per share (see “Option Repricing” below). Each of our executives is also entitled to participate in benefit programs offered to other employees of Sionix, including, life, health, dental, accident, disability, or other insurance programs; pension, profit-sharing, 401(k), savings, or other retirement programs, although we are not obligated to adopt or maintain any particular benefit program. 39 Option Repricing On May 30, 2010, we amended the following option agreements with our executive officers, to adjust the exercise price of these options from $0.15 per share of common stock, to $0.06 per share of common stock.The options were repriced to reflect the then-current market value of the Company’s common stock. All other terms and conditions contained in the option remained the same. Compensation of Directors Directors do not currently receive compensation for their services as directors, however they are reimbursed for expenses incurred in attending board meetings and other Sionix-related activities. Corporate Governance Our board of directors does not have, nor is it required to have, an audit committee, a compensation committee or a nominating committee.Considering the current size of our operations we consider it appropriate not to have any of the foregoing committees, and we believe that the functions ordinarily performed by these committees may at the present time be handled effectively by the full board of directors. We have not adopted any procedures by which our security holders may recommend nominees to our board of directors, and nominees are considered by the whole board of directors.Our board of directors has not changed this policy during the past fiscal year.We do not presently have any policy with regard to our board members’ attendance of annual meetings of shareholders. With the exception of David R. Wells, none of the members of our board of directors could qualify as an “audit committee financial expert”, as defined by Item 407 of Regulation S-K promulgated under the Securities Act of 1933 and the Securities Exchange Act of 1934. We do not have an audit committee. Mr. Wells is not an independent director since he is our President and Chief Financial Officer. During the last full fiscal year, which is the twelve months ending September 30, 2010, our board of directors met 4 times.All of our board members attended at least 75% of these meetings. Shareholder Communications Sionix generally permits its shareholders to communicate with the board of directors through written communications addressed to the company, and through our website.Our management is expected to report such communications if pertinent to the board of directors.Other than the above, as a smaller public company we do not have any other formal process for handling shareholder communications, due to the current size and scale of our operations. Board Structure Other than our CEO and CFO and Johan Perslow, all of the Company directors are independent directors.While our CEO occupies the office of Chairman of the Board, all issues where potential conflicts exist (e.g employment agreements, options, bonus, etc.) are generally addressed and handled by the non-interested directors on our board of directors if and when required.As well, our Chairman and our President and CFO are required to abstain from voting on all board matters where a potential conflict with either of these officers exists.On matters where a conflict of interest is apparent and the Chairman and our President and CFO have recused themselves, any deadlocked voting is decided by the vote of our senior board member who effectively functions as a lead independent director.Currently, Mr. James W. Alexander serves in this role. 40 Certain Relationships and Related Transactions Using the definition of “independent” set forth in Section 803A of the Rules of NYSE Amex, we have determined that three of our directors are independent, including James Alexander, Frank Power, and William A. Retz. Described below are certain transactions or series of transactions that occurred from October 1, 2008 through the date of thisprospectus (the “Period Reported”) between us and our executive officers, directors and the beneficial owners of 5% or more of our common stock, on an as converted basis, and certain persons affiliated with or related to these persons, including family members, in which they had or will have a direct or indirect material interest in an amount that exceeds the lesser of $120,000 or 1% of the average of our total assets as of year-end for the last two completed fiscal years, other than compensation arrangements that are otherwise required to be described under “Executive Compensation.” In March, 2010 we announced a strategic alliance agreement with Pacific Advanced Civil Engineering, Inc. (PACE), an advanced water engineering firm headquartered in Fountain Valley, CA. Under this agreement, PACE has provided continuous engineering oversight of our application specific MWTU and MWTS.We have also entered into an exclusive services agreement with PERC Water Corporation (PERC), a water recycling and water asset management company headquartered in Costa Mesa, CA.Under the agreement, PERC has the exclusive right to supply logic controls, including the software, hardware, firmware, panels and networks, including Ethernet, Wi-Fi and/or satellite based telemetry.Johan Perslow, the founder and a principal shareholder of both PACE and PERC, joined the Board of Directors of Sionix in June, 2010. On October 14, 2008, we entered into an agreement with RJ Metal, a company controlled by one of our directors, Rodney Anderson, to purchase equipment valued at $125,000 in consideration of an aggregate of 833,334 shares of our common stock.Mr. Anderson received 300,000 of the shares issued.The market value of our common stock on October 14, 2008 was $0.13 per share. On November 11, 2008, we entered into a Termination, Separation and Release Agreement (the “Separation Agreement”) with Richard H. Papalian, our former chief executive officer, pursuant to which we and Mr. Papalian mutually agreed to terminate Mr. Papalian’s Employment Agreement dated December 19, 2007, and agreed that such termination would be deemed neither a termination by us for “Cause” nor a termination by Mr. Papalian for “Good Reason”, as those terms are defined in the Employment Agreement, and agreed to a mutual general release of any claims arising from Mr. Papalian’s service as an officer and director.Mr. Papalian agreed to forfeit all unvested stock options granted to him pursuant to the Notice of Grant of Stock Option dated December 19, 2007, leaving him with a vested option to purchase 2,933,526 shares of our common stock at an exercise price $0.25 per share, after giving effect to anti-dilution adjustments to which Mr. Papalian was entitled pursuant to his Stock Option Agreement dated December 19, 2007.In addition, we agreed to grant Mr. Papalian a fully vested 5-year option to purchase 3,500,000 shares of our common stock at an exercise price of $0.15 per share in consideration of Mr. Papalian’s acceptance of the Separation Agreement. The fair value of the option on November 11, 2008 was $238,244 at the date of grant and was calculated using the Black Scholes option valuation model with the following assumptions: risk free interest rate of 1.16%, expected volatility of 89.31%, dividend yields of 0% and expected term of 5 years. 41 SELLING SHAREHOLDERS The following table sets forth the names of the selling shareholders who may sell their shares under this prospectus from time to time.No selling shareholder has, or within the past three years has had, any position, office or other material relationship with us or any of our predecessors or affiliates other than as a result of the ownership of our securities. The following table also provides certain information with respect to the selling shareholders’ ownership of our securities as of March 3, 2011, the total number of securities they may sell under this prospectus from time to time, and the number of securities they will own thereafter assuming no other acquisitions or dispositions of our securities.The selling shareholders can offer all, some or none of their securities, thus we have no way of determining the number they will hold after this offering.Therefore, we have prepared the table below on the assumption that the selling shareholders will sell all shares covered by this prospectus. Some of the selling shareholders may distribute their shares, from time to time, to their limited and/or general partners or managers, who may sell shares pursuant to this prospectus.Each selling shareholder may also transfer shares owned by him or her by gift, and upon any such transfer the donee would have the same right of sale as the selling shareholder. The shares described in the following table consist of shares of common stock, shares of common stock underlying our 10% Convertible Promissory Notes and our 10% Convertible Debentures and shares of common stock underlying common stock purchase warrants that were issued in a private placement or issued to consultants.A discussion of the material terms of this offering is included in the section of this prospectus titled “Prospectus Summary - The Offering” at page 3.We may amend or supplement this prospectus from time to time to update the disclosure set forth herein, however, if a selling shareholder transfers his or her interest in the common stock purchase warrants prior to the effective date of the registration statement of which this prospectus is a part, we will be required to file a post-effective amendment to the registration statement to provide the information concerning the transferee.Alternatively, if a selling shareholder transfers his or her interest in the common stock purchase warrants after the effective date of the registration statement of which this prospectus is a part, we may use a supplement to update this prospectus.None of the selling shareholders are or were affiliated with registered broker-dealers.See our discussion titled “Plan of Distribution” for further information regarding the selling shareholders’ method of distribution of these shares. 42 Selling Security Holder Table Name (A) Securities Beneficially OwnedPriorto Offering (1) (B) Securities Being Offered (C) Securities Beneficially OwnedAfter Offering (2) (D) %Beneficial OwnershipAfter Offering (E) Alda Limited Partnership (3) (4) 0 % Associated Trust Company, N.A. Trustee ofNathanial Remley Trust (5) (6) 0 % Associated Trust Company, N.A. Trustee of Sarah B. Remley Trust (4) (5) 0 % Thomas P. Remley Revocable Living Trust, Thomas P. Remley Trustee (7) (8) 0 % Associated Trust Company, N.A. Trustee of Virginia Remley Trust (5) (6) 0 % Keystone Investment, LLC (9) (10) 0 % OREOS3, LP (11) (12) 0 % Oristano Foundation (6) (13) 0 % White Bertozzi Family Trust (14) (15) 0 % Jeffrey Fleeman (10) 0 % John Golia (6) 0 % Robert W. Schubert, Jr. (16) 0 % PC&J Performance Fund (17) (18) 0 % James M. Johnson TTEE Laura Jane Meeker Johnson Trust (19) (20) 0 % Associated Trust Company, N.A. Trustee of Nathanial S. Remley Trust (5) (21) 0 % Thomas P. Remley Revocable Living Trust, Thomas P. Remley Trust (7) (8) 0 % Associated Trust Company, N.A. Trustee of Virginia Remley Trust (5) (21) 0 % Ellen S. Ireland Revocable Living Trust (22) (23) 0 % Kathleen Carlson (21) 0 % Laura B. Pannier Revocable Living Trust (23) (24) 0 % PC&J Performance Fund (17) (25) 0 % Scott M. Pinkus (26) 0 % Scott R. Powell (27) 0 % Jeffrey Crouth (8) 0 % Fernando Devila (28) 0 % Hassan Abdou (29) 0 % Unless otherwise indicated, the selling security holders listed in the table above acquired the securities being offered in the August, October, and December closings of the Company’s $1,095,899.94 private placement financing described above as the “2010 Private Placement”.The securities in both closings consisted of units purchased at $0.06 each, with each unit consisting of one share of common stock, and a five-year warrant for the purchase of 0.5 shares of common stock with and exercise price of $0.17 per whole share. Percentages stated in the above table are based on a total of 242,131,588 shares of common stock outstanding as of March 3, 2011. Assumes that all of the shares offered hereby are sold and that shares owned before the offering but not offered hereby are not sold. 43 The address of this security holder is 1764 Litchfield Turnpike, STE 203, Woodbridge, CT 06525.Matthew Oristano, as President of this security holder, has dispositive and voting power over these securities and may be deemed to be the beneficial owner of these securities. Includes 833,333 shares of Common Stock and 416,667 shares of Common Stock underlying the Warrants issued to this selling security holder in the 2010 Private Placement, all of which we are registering for resale pursuant to the Securities Purchase Agreement. The address of this security holder is 2985 South Ridge Road, STE C, Green Bay, WI 54304.Walter Kokinen, as Vice President of Associated Trust Company, has dispositive and voting power over these securities and may be deemed to be the beneficial owner of these securities. Includes 500,000 shares of Common Stock and 250,000 shares of Common Stock underlying the Warrants issued to this selling security holder in the 2010 Private Placement, all of which we are registering for resale pursuant to the Securities Purchase Agreement. The address of this security holder is 2985 South Ridge Road, STE C, Green Bay, WI 54304.Thomas P. Remley, as Trustee of this security holder, has dispositive and voting power over these securities and may be deemed to be the beneficial owner of these securities. Includes 1,000,000 shares of Common Stock and 500,000 shares of Common Stock underlying the Warrants issued to this selling security holder in the 2010 Private Placement, all of which we are registering for resale pursuant to the Securities Purchase Agreement. The address of this security holder is 1304 Kensington Drive, High Point, NC 17262.Wells Martin, as Manager of this security holder, has dispositive and voting power over these securities and may be deemed to be the beneficial owner of these securities. Includes 1,666,666 shares of Common Stock and 833,333 shares of Common Stock underlying the Warrants issued to this selling security holder in the 2010 Private Placement, all of which we are registering for resale pursuant to the Securities Purchase Agreement. The address of this security holder is 1764 Litchfield Turnpike, STE 203, Woodbridge, CT 06525.Matthew Oristano, as General Partner of this security holder, has dispositive and voting power over these securities and may be deemed to be the beneficial owner of these securities. Includes 333,333 shares of Common Stock and 166,667 shares of Common Stock underlying the Warrants issued to this selling security holder in the 2010 Private Placement, all of which we are registering for resale pursuant to the Securities Purchase Agreement. The address of this security holder is 1764 Litchfield Turnpike, STE 203, Woodbridge, CT 06525.Matthew Oristano, as Vice President of this security holder, has dispositive and voting power over these securities and may be deemed to be the beneficial owner of these securities. 44 The address of this security holder is PO Box 4090, Incline Village, NV 89450.Janice M. Bertozzi, as Trustee of this security holder, has dispositive and voting power over these securities and may be deemed to be the beneficial owner of these securities. Includes 666,666 shares of Common Stock and 333,333 shares of Common Stock underlying the Warrants issued to this selling security holder in the 2010 Private Placement, all of which we are registering for resale pursuant to the Securities Purchase Agreement. Includes 166,666 shares of Common Stock and 83,333 shares of Common Stock underlying the Warrants issued to this selling security holder in the 2010 Private Placement, all of which we are registering for resale pursuant to the Securities Purchase Agreement. The address of this security holder is 120 West Third St, STE 300, Dayton, Ohio 45402.James M. Johnson, as Chief Investment Officer of this security holder, has dispositive and voting power over these securities and may be deemed to be the beneficial owner of these securities. Includes 833,333 shares of Common Stock and 416,666 shares of Common Stock underlying the Warrants issued to this selling security holder in the 2010 Private Placement, all of which we are registering for resale pursuant to the Securities Purchase Agreement. The address of this security holder is 1150 Westridge Dr., Troy, Ohio 45373.James M. Johnson, as Trustee of this security holder, has dispositive and voting power over these securities and may be deemed to be the beneficial owner of these securities. Includes 250,000 shares of Common Stock and 125,000 shares of Common Stock underlying the Warrants issued to this selling security holder in the 2010 Private Placement, all of which we are registering for resale pursuant to the Securities Purchase Agreement. Includes 333,333 shares of Common Stock and 166,666 shares of Common Stock underlying the Warrants issued to this selling security holder in the 2010 Private Placement, all of which we are registering for resale pursuant to the Securities Purchase Agreement. The address of this security holder is 430 E. Schantz Ave., Dayton, OH 45409.Ellen S. Ireland, as Trustee of this security holder, has dispositive and voting power over these securities and may be deemed to be the beneficial owner of these securities. Includes 416,666 shares of Common Stock and 208,333 shares of Common Stock underlying the Warrants issued to this selling security holder in the 2010 Private Placement, all of which we are registering for resale pursuant to the Securities Purchase Agreement. The address of this security holder is 629 Woodbourne Trail, Dayton, OH 45409.Laura B. Pannier, as Trustee of this security holder, has dispositive and voting power over these securities and may be deemed to be the beneficial owner of these securities. Includes 416,670 shares of Common Stock and 208,335 shares of Common Stock underlying the Warrants issued to this selling security holder in the 2010 Private Placement, all of which we are registering for resale pursuant to the Securities Purchase Agreement. Includes 3,333,333 shares of Common Stock and 1,666,666 shares of Common Stock underlying the Warrants issued to this selling security holder in the 2010 Private Placement, all of which we are registering for resale pursuant to the Securities Purchase Agreement. Includes 100,000 shares of Common Stock and 50,000 shares of Common Stock underlying the Warrants issued to this selling security holder in the 2010 Private Placement, all of which we are registering for resale pursuant to the Securities Purchase Agreement. 45 Includes 666,667 shares of Common Stock and 333,333 shares of Common Stock underlying the Warrants issued to this selling security holder in the 2010 Private Placement, all of which we are registering for resale pursuant to the Securities Purchase Agreement. Includes 2,000,000 shares of Common Stock and 1,000,000 shares of Common Stock underlying the Warrants issued to this selling security holder in the 2010 Private Placement, all of which we are registering for resale pursuant to the Securities Purchase Agreement. PLAN OF DISTRIBUTION Each selling shareholder of the common stock and any of their pledgees, assignees and successors-in-interest may, from time to time, sell any or all of their shares of common stock on the OTC Bulletin Board or any other stock exchange, market or trading facility on which the shares are traded or in private transactions.These sales may be at fixed or negotiated prices.A selling shareholder may use any one or more of the following methods when selling shares: ● ordinary brokerage transactions and transactions in which the broker dealer solicits purchasers; ● block trades in which the broker dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; ● purchases by a broker dealer as principal and resale by the broker dealer for its account; ● an exchange distribution in accordance with the rules of the applicable exchange; ● privately negotiated transactions; ● settlement of short sales entered into after the effective date of the registration statement of which this prospectus is a part; ● broker dealers may agree with"the"selning shareholders to sell a specifief nuober"of such shares at a stipulated price per share; ● through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; ● a combination of any such methods of sale; or ● any other method permitted pursuant to applicable law. The selling shareholders may also sell shares under Rule 144 under the Securities Act of 1933, as amended, if available, rather than under this prospectus. The selling shareholders will bear all brokerage or underwriting disocunts or commissions paid to broker-dealers in connection with the sale of their shares. Broker-dealers engaged by the selling shareholders may arrange for other broker dealers to participate in sales.Broker-dealers may receive commissions or discounts from the selling shareholders (or, if any broker dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated by them. 46 In connection with the sale of the common stock or interests therein, the selling shareholders may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the common stock in the course of hedging the positions they assume.The selling shareholders may also sell shares of the common stock short and deliver these securities to close out their short positions, or loan or pledge the common stock to broker-dealers that in turn may sell these securities.The selling shareholders may also enter into option or other transactions with broker-dealers or other financial institutions or the creation of one or more derivative securities that require the delivery to such broker-dealer or other financial institution of shares offered by this prospectus, which shares such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). The selling shareholders and any broker-dealers or agents that are involved in selling the shares may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, as amended, in connection with such sales.In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act of 1933, as amended.We know of no existing arrangements between the selling shareholders and any other security holder, broker, dealer, underwriter or agent relating to the sale or distribution of our common stock. We are required to pay certain fees and expenses incurred by us incident to the registration of the shares. We have agreed to indemnify the selling shareholders against certain losses, claims, damages and liabilities, including liabilities under the Securities Act of 1933, as amended. If selling shareholders are deemed to be “underwriters” within the meaning of the Securities Act of 1933, as amended, they will be subject to the prospectus delivery requirements of the Securities Act of 1933, as amended, including Rule 172 thereunder.In addition, any securities covered by this prospectus that qualify for sale pursuant to Rule 144 under the Securities Act of 1933, as amended, may be sold under Rule 144 rather than under this prospectus.There is no underwriter or coordinating broker acting in connection with the proposed sale of the resale shares by the selling shareholders. We have signed registration rights agreements with various investors. These agreements require us to keep the registration statement, of which this prospectus is a part, effective for periods ranging fromthe earlier of (i) the date on which the shares may be resold by the selling shareholders without registration and without regard to any volume limitations by reason of Rule 144 under the Securities Act of 1933, as amended, or any other rule of similar effect (ii) all of the shares have been sold pursuant to this prospectus or Rule 144 under the Securities Act of 1933, as amended, or any other rule of similar effect or (iii) two years from the effective date.We intend to keep the registration statement effective for the longest period required by the registration rights agreements we have signed. The resale shares will be sold only through registered or licensed brokers or dealers if required under applicable state securities laws. In addition, in certain states, the resale shares may not be sold unless they have been registered or qualified for sale in the applicable state or an exemption from the registration or qualification requirement is available and is complied with. Under applicable rules and regulations under the Securities Exchange Act of 1934, as amended, any person engaged in the distribution of the resale shares may not simultaneously engage in market making activities with respect to the common stock for the applicable restricted period, as defined in Regulation M, prior to the commencement of the distribution.In addition, the selling shareholders will be subject to applicable provisions of the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder, including Regulation M, which may limit the timing of purchases and sales of shares of the common stock by the selling shareholders or any other person.We will make copies of this prospectus available to the selling shareholders who are required to deliver a copy of this prospectus to each purchaser at or prior to the time of the sale (including by compliance with Rule 172 under the Securities Act of 1933, as amended). 47 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of February 18, 2011, information regarding the beneficial ownership of our common stock with respect to each of our executive officers, each of our directors, each person known by us to own beneficially more than 5% of the common stock, and all of our directors and executive officers as a group.Beneficial ownership is determined under the rules of the Securities and Exchange Commission and generally includes voting or investment power over securities.Each individual or entity named has sole investment and voting power with respect to the shares of common stock indicated as beneficially owned by them, subject to community property laws, where applicable, except where otherwise noted. Shares of common stock subject to options or warrants that are currently exercisable or exercisable within 60 days of February 18, 2011 are considered outstanding and beneficially owned by the person holding the options or warrants for the purpose of computing the percentage ownership of that person but are not treated as outstanding for the purpose of computing the percentage ownership of any other person. Name and Address (1) Numberof Sharesof Common Stock Beneficially Owned Percentage of Common Stock David R. Wells, President, CFO and Director (2) 2.85 % James R. Currier, Chairman and Chief Executive Officer (2) 2.85 % James Alexander, Director (3) 1.25 % William Retz, Director (4) * All Officers and Directors as a Group (4 total) 6.95 % The address for each of our officers and directors is 914 Westwood Blvd., Box 801, Los Angeles, California 90024. Consists of an option grant as a result of employment contract dated December 16, 2009 and superseded by an agreement effective January 1, 2011. Consists of common shares purchased either in the open market, or directly from the Company. Consists of common shares purchased in the open market. * Less than 1%. For information relating to securities authorized for issuance under our equity compensation plan, please refer to the section entitled “Securities Authorized for Issuance under Equity Compensation Plans” above in this prospectus. 48 DESCRIPTION OF SECURITIES General The following discussion of our securities is qualified in its entirety by our articles of incorporation, as amended, and our bylaws and by the full text of the agreements pursuant to which the securities were issued.We urge you to review these documents, copies of which have been filed with the Securities and Exchange Commission, as well as the applicable statutes of the State of Nevada for a more complete description of the rights and liabilities of holders of our securities. Common Stock We are authorized to issue two classes of stock, which is designated as common stock and preferred stock.The total number of shares of common stock that we may issue is 600,000,000, with a par value per share of $0.001. As of February 18, 2011, we had 242,131,558 shares of common stock issued and outstanding that were held of record by approximately 868 shareholders. The holders of common stock are entitled to one vote per share on all matters to be voted upon by the shareholders.The holders of common stock are entitled to receive ratably any dividends that may be declared from time to time by the board of directors out of funds legally available for that purpose.In the event of our liquidation, dissolution or winding up, the holders of common stock are entitled to share ratably in all assets remaining after payment of liabilities.The common stock has no preemptive or conversion rights or other subscription rights.All outstanding shares of common stock are fully paid and non-assessable, and the shares of common stock offered in this offering will be fully paid and not liable for further call or assessment.Our Articles of Incorporation do not provide for cumulative voting. Preferred Stock We are authorized to issue up to 10,000,000 shares of preferred stock, with a par value of $0.001 per share.No shares of preferred stock are outstanding. Options We have issued and outstanding options for the purchase of up to 7,034,140 shares of common stock under our 2001 Executive Officers Option Plan, with exercise prices ranging from $0.10 to $0.12 per share.In addition, we have granted options and warrants outside of this plan to our current and former directors, officers, and employees, for the purchase of up to 19,757,176 shares of our common stock with exercise prices ranging from $0.06 to $0.25 per share. The common stock underlying the above-described options and warrants is not being registered under this prospectus and related registration statement. Convertible Notes, Subordinated Convertible Debentures, Subordinated Debentures and Convertible Debentures Between October 2006 and February 2007, we completed an offering of $750,000 in principal amount of Convertible Notes, which bear interest at 10% per annum and mature at the earlier of (i) 18 months from the date of issuance (ii) an event of default or (iii) the closing of any equity related financing by us in which the gross proceeds are a minimum of $2,500,000. These notes are convertible into shares of our common stock at $0.05 per share or shares of any equity security issued by us at a conversion price equal to the price at which such security is sold to any other party. In the event that a registration statement covering the underlying shares was not declared effective within 180 days after the closing, the conversion price was to be reduced by $0.0025 per share for each 30 day period that the effectiveness of the registration statement was delayed but in no case could the conversion price to be reduced below $0.04 per share.Currently $175,000 in principal amounts remains outstanding. 49 On July 17, 2007, the Company completed an offering of $1,025,000 in principal amount of Subordinated Convertible Debentures to a group of institutional and accredited investors, which bear interest at the rate of 8% per annum, and mature 12 months from the date of issuance. Convertible Notes 3 are convertible into shares of the Company’s common stock at an initial conversion rate of $0.22 per share, subject to anti-dilution adjustments. As part of the above offering the Company issued warrants to purchase 2,329,546 shares of common stock at an initial exercise price of $0.50 per share. An amendment dated March 13, 2008 reduces the conversion rate of the notes to $0.15 per share and the exercise price of the warrants to $0.30 per share. Currently $25,000 in principal amounts remains outstanding. On July 29, 2008, we completed an offering of $1,000,000 in principal amount of Subordinated Debentures to a group of institutional and accredited investors. The 12% Subordinated Convertible Notes mature on July 29, 2009 or sooner if declared due and payable by the holder upon the occurrence of an event of default, and bear interest at the rate of 12% per annum.The Debentures will be convertible into common stock at a conversion price of $0.25 per share (the “Conversion Price”) from and after such time as the authorized common stock is increased in accordance with applicable federal and state laws. In the event of an offering of common stock, or securities convertible into common stock, at a price, conversion price or exercise price less than the conversion price (a “dilutive issuance”), then the conversion price of any then outstanding subordinated convertible notes will be reduced to equal such lower price, except in connection with certain exempt issuances.In an event of default, the conversion price will be reduced to $0.15 per share. As part of the above offering, the Company issued warrants to purchase 3,333,333 shares of common stock, which expire five years from the date of grant, are exercisable at an exercise price of $0.30 per share from and after such time as the authorized common stock is increased in accordance with applicable federal and state laws, and may be exercised on a cashless basis at the election of the holder.In the event of a dilutive issuance, the exercise price of the warrants will be reduced to equal the price of the securities issued in the dilutive issuance, except in connection with certain exempt issuances.Currently $1,154,584 in principal amounts remains outstanding. During December 2009, the Company completed an offering of $240,000 in principal amount of convertible debentures to a group of institutional and accredited investors. The 10% Convertible Debentures mature on various dates beginning in May 2010 through June 2010 or sooner if declared due and payable by the holder upon the occurrence of an event of default, and bear interest at the rate of 10% per annum.The debentures will be convertible into common stock at a conversion price of $0.15 per share from and after such time as the authorized common stock is increased in accordance with applicable federal and state laws. As part of the above offering, the Company issued warrants to purchase 1,000,000 shares of common stock at exercise price of $0.25 per share. Currently $45,000 in principal amounts remains outstanding. Warrants We have outstanding warrants to purchase 2,795,454 shares of our common stock that were issued in conjunction with the offering of our 8% Subordinated Convertible Debentures.The warrant exercise price is $0.30 per share.These warrants were immediately exercisable upon issuance and have a term of five (5) years. We have outstanding warrants to purchase 850,000 shares of our common stock that were issued in conjunction with an offering in January 2008.The warrant exercise price is $0.18 per share.These warrants were immediately exercisable upon issuance and have a term of five (5) years. We have outstanding warrants to purchase 11,850,000 shares of our common stock that were issued in conjunction with our offering common stock in May 2008. The warrant exercise price is $0.10 per share.These warrants were immediately exercisable upon issuance and have a term of three (3) years. We have outstanding warrants to purchase 3,333,333 shares of our common stock that were issued in conjunction with the offering of our 12% Subordinated Convertible Notes.The warrant exercise price is $0.30 per share.These warrants were immediately exercisable upon issuance and have a term of five (5) years. 50 We have outstanding warrants to purchase 1,200,000 shares of our common stock that were issued in conjunction with the offering of our 10% Convertible Debentures.The warrant exercise price is $0.25 per share.These warrants were immediately exercisable upon issuance and have a term of five (5) years. We have outstanding warrants to purchase 1,066,667 shares of our common stock that were issued in conjunction with an offering in February 2010.The warrant exercise price is $0.15 per share.These warrants were immediately exercisable upon issuance and have a term of five (5) years. We have outstanding warrants to purchase 8,333,333 shares of our common stock that were issued in conjunction with a sale of common stock to Wenning Poultry in May 2010.The warrant exercise price is $0.17 per share.These warrants were immediately exercisable upon issuance and have a term of five (5) years. We have outstanding warrants to purchase 3,054,722 shares of our common stock that were issued in conjunction with the conversion of certain notes in September 2010.The warrant exercise price is $0.10 per share.These warrants were immediately exercisable upon issuance and have a term of five (5) years. We have outstanding warrants to purchase 10,299,997 shares of our common stock that were issued in conjunction with the NYPPEX Offering.The warrant exercise price is $0.17 per share.These warrants were immediately exercisable upon issuance and have a term of five (5) years. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure There are not and have not been any disagreements between us and our accountants on any matter of accounting principles, practices, or financial statement disclosure during our two most recent fiscal years and subsequent interim period. Disclosure of Commission Position of Indemnification for Securities Act Liabilities Insofar as indemnification for liabilities arising under the Securities Act may be permitted for our directors, officers and controlling persons pursuant to the foregoing provisions or otherwise, we have been advised that in the opinion of the SEC, such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. 51 Where You Can Find More Information We have filed with the Securities and Exchange Commission a registration statement on Form S-1 under the Securities Act of 1933, as amended, with respect to the common stock being offered in this offering.This prospectus does not contain all of the information set forth in the registration statement and the exhibits and schedules filed as part of the registration statement.For further information with respect to us and our common stock, we refer you to the registration statement and the exhibits and schedules filed as a part of the registration statement.Statements contained in this prospectus concerning the contents of any contract or any other document are not necessarily complete.If a contract or document has been filed as an exhibit to the registration statement, we refer you to the copy of the contract or document that has been filed.Each statement in this prospectus relating to a contract or document filed as an exhibit is qualified in all respects by the filed exhibit.The reports and other information we file with the Securities and Exchange Commission can be read and copied at the Securities and Exchange Commission’s Public Reference Room at treet, N.E., Washington D.C. 20549.Copies of these materials can be obtained at prescribed rates from the Public Reference Section of the Securities and Exchange Commission at the principal offices of the Securities and Exchange Commission, treet, N.E., Washington D.C. 20549.You may obtain information regarding the operation of the public reference room by calling 1 (800) SEC-0330.The Securities and Exchange Commission also maintains a website (http://www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Securities and Exchange Commission. We are subject to the information and periodic reporting requirements of the Securities Exchange Act of 1934, as amended, and we file periodic reports, proxy statements and other information with the Securities and Exchange Commission. Experts Kabani & Company, an independent registered public accounting firm, audited our financial statements at September 30, 2010 and 2009, as set forth in their report.We have included our financial statements in this prospectus and elsewhere in the registration statement in reliance on the reports of Kabani & Company, given on their authority as experts in accounting and auditing. Legal Matters and Interests of Named Experts Richardson & Patel LLP has rendered an opinion relating to the issuance of the common stock being registered. Richardson & Patel LLP and its principals have accepted our common stock in exchange for services rendered to us in the past and, although the law firm and its principals are under no obligation to do so, they may continue to accept our common stock for services rendered by them. As of the date of this prospectus, Richardson & Patel LLP and its principals collectively own 5,410,138 shares of our common stock, and warrants to purchase up to 1,191,000 shares of our common stock. 52 SIONIX CORPORATION INDEX TO FINANCIAL STATEMENTS Balance Sheets (Unaudited) as of December 31, 2010 and September 30, 2010 F-2 Statements of Operations (Unaudited) for the three months ended December 31, 2010 and 2009 F-3 Statements of Cash Flows (Unaudited) for the three months ended December 31, 2010 and 2009 F-4 Notes to unaudited condensed financial statements F-5 Report of Independent Registered Public Accounting Firm F-11 Balance Sheets as of September 30, 2010 and 2009 F-12 Statements ofIncome for the years ended September 30, 2010 and September 30, 2009 F-13 Statements of Stockholders’ Equity (Deficit) for the years ended September 30, 2010 and September 30, 2009 F-14 Statements of Cash Flows for the years ended September 30, 2010 and September 30, 2009 F-15 Notes to Financial Statements F-16 F-1 Sionix Corporation Balance Sheets (Unaudited) As of December 31, As of September 30, ASSETS Current assets: Cash and cash equivalents $ $ Other receivable Inventory Other current assets Total current assets Non-current assets: Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Notes payable - related parties Convertible notes, net of debt discount 10% subordinated convertible notes Shares to be issued - Derivative liability Total current liabilities Stockholders' deficit: Preferred stock, $0.001 par value, (10,000,000 shares authorized at December 31, 2010) - - Common stock, $0.001 par value, (600,000,000 shares authorized; 241,649,678 and 217,154,741 shares issued and outstanding at December 31, 2010 and September 30, 2010, respectively) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders'deficit $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. F-2 Sionix Corporation Statements of Operations (Unaudited) Three Months Ended December 31, Net revenues $
